RESOLUCIÓN
Mediante Resolución de 12 de noviembre de 2014, enco-mendamos al Secretariado de la Conferencia Judicial y Notarial (Secretariado) la redacción de un “borrador de un nuevo reglamento de subastas para la Rama Judicial” —In re Reglamento Subastas RJ, 192 DPR 56, 60 (2014)— lo anterior para asegurar una mayor transparencia en los procedimientos, garantizar el uso óptimo de los recursos públicos y fortalecer la confianza que el Pueblo ha deposi-tado en la Rama Judicial. Íd., págs. 60-61. Entre otras cosas, se especificó que el Secretariado debía considerar los señalamientos efectuados por la Oficina del Contralor de Puerto Rico en los Informes de Auditoría DA-12-52 y DA-12-53, y atender lo relacionado con la composición de la Junta de Subastas. En particular, que se contemplara cam-biar “la composición de la Junta de Subastas y sustituir] al [o a la] representante del Tribunal Supremo por un [o una] representante del interés público [sin] vinculóte] con la Rama Judicial”. Íd., pág. 61.
El 13 de julio de 2015, el Secretariado nos presentó el Proyecto de Reglamento de Subastas Formales de la Rama Judicial. Examinada la propuesta y una vez incorporadas ciertas enmiendas, adoptamos hoy un nuevo Reglamento de Subastas Formales de la Rama Judicial, el cual se hace formar parte de esta Resolución. En consecuencia, una vez el Reglamento entre en vigor, queda derogado el Regla-mento de Subastas Formales de Bienes y Servicios de la Rama Judicial, aprobado el 19 de junio de 2003.
Este nuevo cuerpo reglamentario regirá la adquisición de bienes y servicios por parte de la Rama Judicial, ya sea mediante el procedimiento de subasta formal, la compra *558negociada o la compra en mercado abierto. En conformidad con los objetivos mencionados, se incorpora un nuevo Ar-tículo XV, que contiene la normativa aplicable al arrenda-miento de locales a largo plazo para la Rama Judicial. Por lo tanto, también se deroga el Reglamento para el Arren-damiento de Locales a Largo Plazo para la Rama Judicial, aprobado el 31 de enero de 1997, una vez entre en vigor el nuevo Reglamento.
Por otro lado, en vista de que estos procedimientos es-tán revestidos de un gran interés público, se aumenta a cinco la cantidad de miembros en propiedad de la Junta de Subastas de la Rama Judicial, entre los cuales se incluye un o una representante de la ciudadanía. En lo pertinente, ese o esa representante se seleccionará mediante una convoca-toria abierta que se difundirá por diversos medios de comunicación. Esta nueva composición de la Junta de Su-bastas abonará a la transparencia que debe regir estos pro-cesos e impartirá más confianza del Pueblo en la Rama Judicial.
Confiamos en que la reglamentación que hoy aprobamos constituye una política de sana administración pública que contribuirá a la utilización eficiente de fondos públicos me-diante la adquisición por parte de la Rama Judicial de bie-nes y servicios de alta calidad al mejor costo posible. Para divulgar adecuadamente lo aquí dispuesto, las normas y los procedimientos que en virtud de ello se emitan, este Regla-mento entrará en vigor a los treinta días de su aprobación, en conformidad con lo dispuesto en su Artículo XXVI.

Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo. La Jueza Presidenta Oronoz Rodríguez hizo constar la expresión siguiente:
Estoy conforme con la aprobación de este nuevo Regla-mento de Subastas Formales de la Rama Judicial, Mediante este cuerpo reglamentario se procura y fomenta la transpa-rencia que, cada vez con mayor insistencia, exige la *559ciudadanía. Asimismo, se protege la confianza del Pueblo en nuestra rama de gobierno y se propicia una mejor utilización de los fondos públicos.
El Juez Asociado Señor Estrella Martínez emitió un Voto Particular de Conformidad, al cual se unieron la Jueza Asociada Señora Pabón Charneco y los Jueces Aso-ciados Señor Kolthoff Caraballo y Señor Rivera García.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
REGLAMENTO DE SUBASTAS FORMALES DE LA RAMA JUDICIAL
PRIMERA PARTE: NORMAS GENERALES

Artículo I: Título

Este cuerpo normativo se conocerá como Reglamento de Subastas Formales de la Rama Judicial.

Artículo II: Base jurídica y propósito

Este Reglamento se adopta en virtud de la Sección 7 del Artículo V de la Constitución del Estado Libre Asociado de Puerto Rico y con el propósito de establecer la normativa que regirá los procesos de subastas formales en la Rama Judicial y de arrendamientos de locales a largo plazo. De-bido a que estos procedimientos están revestidos de un gran interés público, la normativa a seguir debe propiciar que los bienes y servicios sean de la más alta calidad, con la mayor eficiencia administrativa, al menor costo posible y en conformidad con la política gubernamental de sana administración pública, utilidad y austeridad que rige los asuntos fiscales.

*560
Artículo III: Alcance

Las disposiciones de este Reglamento regirán los proce-sos en la Rama Judicial para la compra, el arrendamiento financiero {leasing), el arrendamiento de bienes, el arren-damiento de locales a largo plazo y de servicios personales no profesionales o consultivos mediante subastas formales o compra negociada.

Artículo IV: Definición de términos

Para propósitos de este Reglamento, los siguientes tér-minos tendrán el significado que a continuación se explica, a menos que del contexto se entienda claramente otro significado. Las voces usadas en este Reglamento conjuga-das en el tiempo presente incluyen el tiempo futuro, el nú-mero singular incluye el plural y el plural al singular.
(1) Adjudicación — Proceso mediante el cual se evalúan las ofertas recibidas como contestación a una invitación a subasta formal o a un requerimiento de propuestas para otorgar la buena pro al postor que corresponda, según los criterios establecidos en este Reglamento.
(2) Adquisición — Conjunto de mecanismos disponibles para la obtención de una cosa.
(3) Arrendamiento financiero (“leasing”) — El financia-miento del uso y disfrute de un bien a cambio del pago de cuotas periódicas, acordado mediante un contrato con un término definido, que puede ser con opción a compra o so-lamente para uso o disfrute del bien.
(4) Bien mueble — Aquel susceptible de moverse por sí o por otra fuerza o persona, que se puede usar repetida-mente sin cambiar de naturaleza o sufrir algún deterioro. Incluye el equipo, el mobiliario y el conjunto de suminis-tros, herramientas menores, piezas y objetos necesarios para el desempeño de un servicio o para la realización de *561una obra, aun cuando al usarse pueden cambiar de natu-raleza o consumirse.
(5) Comité técnico — Grupo de personas seleccionado por el Director Administrativo o la Directora Administra-tiva de los Tribunales para asesorar en una materia espe-cializada o técnica para la compra, el arrendamiento o el arrendamiento financiero (leasing) de bienes especializa-dos o de naturaleza poco común.
(6) Compra — Forma de adquisición mediante la cual una parte —el vendedor o la vendedora— se obliga a en-tregar unos bienes determinados y la otra parte —el com-prador o la compradora— se obliga a pagar por ellos un precio en dinero o en valores de intercambio que lo represente. Significa también todas las necesidades afines agrupadas que deban adquirirse por cualquier medio en una misma transacción o momento, por tener un mismo propósito, unos suplidores o unas suplidoras comunes, o que así convenga al interés público.
(7) Compra en mercado abierto — Procedimiento de ex-cepción para la compra de bienes o servicios personales si se cumplen con los requisitos establecidos en este Reglamento.
(8) Compra negociada — Mecanismo de adquisición en las circunstancias siguientes: (a) para bienes o servicios per-sonales altamente sofisticados, especializados o complejos; (b) para arrendamiento de locales; (c) cuando escaseen su-plidoras o suplidores, o (d) cuando, luego de la celebración de una subasta formal, los precios cotizados resulten irrazo-nablemente altos o los términos de las ofertas presentadas sean onerosos para la Rama Judicial. Puede incluir un re-querimiento de información, una precualificación de supli-dores o suplidoras, un requerimiento de propuestas o unas negociaciones de compra.
(9) Comprador o compradora — Cualquier persona au-*562torizada por el Director Administrativo o la Directora Admi-nistrativa de los Tribunales a comprar en representación de la Rama Judicial y a quien se le haya expedido un nombra-miento como Especialista en Compras o Agente Comprador o Compradora, o se le haya designado como Delegado Com-prador o Delegada Compradora.
(10) Contrato — Pacto o convenio escrito entre partes para adquirir bienes o servicios.
(11) Director Administrativo o Directora Administrativa — Director Administrativo o Directora Administrativa de los Tribunales.
(12) División de Compras — División de Compras ads-crita al Área de Asuntos Fiscales de la Oficina de Adminis-tración de los Tribunales.
(13) Emergencia — Toda situación que ocasione necesi-dades inesperadas, imprevistas, urgentes e inaplazables en la Rama Judicial y que requiera una acción inmediata por parte del Director Administrativo o de la Directora Ad-ministrativa, del Juez Administrador o de la Jueza Admi-nistradora del Tribunal de Apelaciones, de un Juez Admi-nistrador o de una Jueza Administradora Regional, de un Director o de una Directora de las directorías de la Oficina de Administración de los Tribunales, del Director o de la Directora del Negociado de Asuntos Administrativos del Tribunal Supremo, del Director o de la Directora de Servi-cios Administrativos del Tribunal de Apelaciones o de un Director Ejecutivo o de una Directora Ejecutiva Regional, por estar en peligro la vida, la salud o la seguridad de sus empleados y empleadas, por estar en peligro de suspen-derse o afectarse el servicio público o de dañarse o perderse la propiedad o la inversión de fondos de la Rama Judicial, y que cualquiera de estas situaciones afecte adversamente los mejores intereses de la Rama Judicial.
(14) Especificaciones — Conjunto de características pri-*563mordíales propias de los bienes o servicios señaladas como referencia para cada partida de una subasta formal o com-pra negociada, así como las características físicas, funcio-nales, estéticas y de calidad con que se describe el tipo de bienes que se requiere, y el conjunto de estipulaciones so-bre el método de instalación, ensamblaje o acoplamiento.
(15) Excesivo — Costo propuesto que excede el precio normalmente cotizado en el mercado en el momento de una compra o que sea mayor que el de un producto sustituto más económico que pueda servir para el mismo fin o con igual resultado o efectividad.
(16) Fianza de ejecución — Garantía que se requiere para asegurar el cumplimiento de la ejecución de un con-trato u orden de compra.
(17) Fianza de licitación — Garantía que se requiere a las personas licitadoras para asegurar la oferta o pro-puesta presentada durante todo el procedimiento de la su-basta formal o de una compra negociada.
(18) Invitación — Anuncio o escrito por medio del cual se cita o invita a varias personas o empresas para que con-curran a un lugar o a un acto determinado.
(19) Junta o Junta de Subastas — Junta de Subastas de la Rama Judicial.
(20) Largo plazo — Término mayor de cinco años de un contrato de arrendamiento de locales formalizado con-forme a este Reglamento.
(21) Libro de registro de asistencia — Libro que contiene el registro oficial de las personas que asisten a un acto de apertura o reunión presubasta para una subasta formal.
(22) Lidiador o lidiadora — Persona natural o jurídica que ofrece cotizaciones por un bien o servicio personal en una subasta formal.
*564(23) Licitación — Oferta de precios y condiciones por un bien o grupo de bienes, o por servicio personal no profesio-nal presentada por un licitador o licitadora en respuesta a un pliego de subasta formal.
(24) Local o locales — Todo tipo de espacio físico apto para uso oficial de la Rama Judicial, como oficinas, salones de sesiones, áreas de apoyo a la función judicial y otras de-pendencias de la Rama Judicial para propósitos relacionados.
(25) Negociación — Proceso mediante el cual dos o más partes buscan llegar a un acuerdo, defendiendo cada una sus intereses.
(26) Oficina de Administración y Conservación de Locales — Oficina de Administración y Conservación de Locales de la Oficina de Administración de los Tribunales.
(27) Oficina o directoría peticionaria — Oficina o depen-dencia del Tribunal Supremo, del Tribunal de Apelaciones, del Tribunal de Primera Instancia o de la Oficina de Admi-nistración de los Tribunales (OAT), incluyendo a la Junta de Personal de la Rama Judicial.
(28) Orden de compra — Documento oficial que se emite a un suplidor o una suplidora para adquirir bienes o servi-cios personales.
(29) Organismo gubernamental — Cualquier departa-mento, agencia, negociado, oficina, instrumentalidad, cor-poración pública o subdivisión política del Gobierno del Es-tado Libre Asociado de Puerto Rico, incluyendo sus municipios.
(30) Partidas — Enumeración de especificaciones iden-tificadas como parte de un pliego de subasta formal o re-querimiento de propuestas en las cuales se requieren bie-nes iguales o de naturaleza similar, o servicios personales no profesionales.
*565(31) Pliego de subasta — Conjunto de documentos com-puesto por la invitación a la subasta formal, las especifica-ciones de los bienes o servicios solicitados, los términos, las condiciones y las instrucciones de cómo presentar una lici-tación u oferta.
(32) Precualificación de suplidores o suplidoras — Me-canismo que permite conocer si existen suplidores cualifi-cados o suplidoras cualificadas en el mercado que puedan proveer el bien que se interesa. Puede utilizarse como una etapa previa a la adquisición de bienes especializados, so-fisticados y complejos.
(33) Preferencia — Porcentaje de preferencia que concede la Junta de Inversión en la Industria Puertorriqueña a los artículos distribuidos, envasados, ensamblados o ma-nufacturados en Puerto Rico, incluyendo los servicios ren-didos en Puerto Rico, según establece la Ley 14-2004, se-gún enmendada, conocida como Ley para la Inversión en la Industria Puertorriqueña, o cualquier ley posterior que la sustituya. Dicha preferencia se considerará en la evalua-ción para la adjudicación de las subastas formales.
(34) Propiedad — Véase la definición de “bien mueble”.
(35) Registro de suplidores — Suplidores, suplidoras o empresas comerciales, clasificados de acuerdo con el pro-ducto que ofrecen o licitan para la Rama Judicial.
(36) Requerimiento de información — Mecanismo que permite conocer si existen suplidores o suplidoras que pue-dan ofrecer algún bien o servicio particular, o que contri-buye a la planificación, estimación de precios y capacida-des o determinación de cómo se puede brindar un servicio requerido.
(37) Requerimiento de propuestas — Mecanismo de com-pra negociada que permite informar a potenciales suplido-res y suplidoras sobre los requisitos y las necesidades de *566adquisición de la Rama Judicial y solicitar propuestas para negociar la adquisición de bienes.
(38) Servicios personales — Todo trabajo o servicio no profesional o consultivo que realiza una persona o entidad a cambio de una retribución, una compensación o un pago. Entre otros, podría incluir la labor ofrecida por personas naturales o jurídicas a quienes se les requiere poseer un título o una licencia que lo acredite, pero cuya labor no se encuentra comprendida en la definición de “servicio profe-sional o consultivo”, como es el caso de técnicos, maestros, oficiales plomeros y peritos electricistas. También incluye los servicios no profesionales de personas no diestras auto-rizadas a ejecutar una función a quienes se les puede re-querir también una licencia.
(39) Servicios profesionales o consultivos — Servicios rendidos por una persona natural o jurídica cuya presta-ción principal consista del producto de la labor intelectual, creativa o artística, o en el manejo de destrezas altamente técnicas o especializadas.
(40) Sofisticado — Bienes especializados, complejos o avanzados que requieran una instalación especial o unas destrezas fuera de lo común para su uso. Por ejemplo, el equipo tecnológico altamente complejo, las redes de comu-nicación, entre otros bienes.
(41) Subasta formal — Procedimiento mediante el cual se solicitan ofertas para la adquisición de bienes o servicios personales con un costo de $25,000 o más, y cuya adjudi-cación efectúa la Junta de Subastas. Además, cuando así se determine según lo dispuesto por este Reglamento, el procedimiento para adjudicar el arrendamiento de locales a largo plazo.
*567SEGUNDA PARTE: CREACIÓN Y ORGANIZACIÓN DE LA JUNTA DE SUBASTAS

Artículo V: Composición de la Junta de Subastas

(A) La Junta estará compuesta por cinco miembros en propiedad, más dos miembros alternos. Al menos uno de los o una de las miembros en propiedad será un abogado o una abogada con autorización para ejercer la profesión por el Tribunal Supremo de Puerto Rico y otro u otra será un o una representante de la ciudadanía que no mantenga un vínculo con la Rama Judicial.
(B) El o la representante de la ciudadanía se seleccio-nará mediante una convocatoria abierta que se publicará en los medios de comunicación, el portal de la Rama Judicial en Internet y los tablones de edicto de los tribunales para que las personas interesadas sometan un formulario de candidatura. Las personas interesadas serán evaluadas por un panel de la Rama Judicial compuesto por la Direc-tora o el Director de Recursos Humanos de la OAT, la Directora o el Director del Secretariado de la Conferencia Judicial y Notarial, y la Secretaria o el Secretario del Tribunal Supremo, a fin de seleccionar los solicitantes cua-lificados, y luego se realizará un sorteo para seleccionar al o a la representante de la ciudadanía. Por último, el panel evaluador rendirá un informe final al Tribunal Supremo, quien verificará que se cumplió con el proceso. La persona seleccionada como representante de la ciudadanía ocupará el puesto por un término de tres años.
(C) Con excepción del o de la representante de la ciuda-danía, quien se seleccionará conforme el procedimiento dis-puesto en el inciso anterior, el Director Administrativo o la Directora Administrativa elegirá y nombrará a las perso-nas que pertenecerán a la Junta entre los empleados y las empleadas, y el funcionariado de la Rama Judicial. Desig-nará a una persona que presida la Junta por un término de *568tres años, tres vocales por un término de dos años y dos miembros altemos, ambos por un término de dos años. Es-tas personas desempeñarán sus cargos durante el término de su nombramiento y hasta que se nombren y tomen po-sesión del cargo las personas sucesoras. El Director Admi-nistrativo o la Directora Administrativa también nom-brará un secretario o una secretaria para ocupar un puesto en el Servicio Central, según establecido en el Reglamento de la Administración del Sistema de Personal de la Rama Judicial, para atender los procedimientos y otras responsa-bilidades relacionadas con las subastas formales.
(D) Los miembros de la Junta no percibirán remunera-ción por los servicios prestados como tal, con excepción del Secretario o de la Secretaria.
(E) No podrán pertenecer a la Junta los empleados y las empleadas de la División de Compras, el jefe o la jefa de esta división, el director o la directora del Área de Asuntos Fiscales, las personas que laboran en la Oficina de Audito-ría Fiscal y Operacional, y el Director o la Directora de la Directoría de Administración.
(F) El sello oficial de la Junta de Subastas representará a dicho cuerpo en todo documento oficial.

Artículo VI: Jurisdicción de la Junta de Subastas

La Junta de Subastas tendrá jurisdicción en los casos siguientes:
(A) Toda compra, contratación o alquiler de bienes o ser-vicios personales para la Rama Judicial cuyo costo esti-mado sea $25,000 o más.
(B) Todo arrendamiento de locales a largo plazo según lo establece el Artículo XV de este Reglamento.
(C) Las determinaciones relacionadas con las impugna-ciones de invitaciones a subastas efectuadas de acuerdo con las disposiciones de este Reglamento.
*569(D) Cualquier compra extraordinaria o especial que deba adquirirse mediante subasta informal que el Director Administrativo o la Directora Administrativa crea conve-niente someter a su consideración.
(E) Adjudicación del orden de negociación y en la nego-ciación con los licitadores o las licitadoras de una subasta formal en la que se haya determinado que los precios ofer-tados son irrazonablemente altos o los términos de las ofer-tas son onerosos para la Rama Judicial. Véase Artículo XIV(B) de este Reglamento.
(F) Cuando el Director Administrativo o la Directora Ad-ministrativa la designe para negociar con los o las propo-nentes, según el orden establecido por un Comité Evalua-dor designado al amparo del Artículo XIV(A)(l)(e) de este Reglamento.
(G) Determinación de la cancelación de una subasta cuando no se reciban ofertas.
La Junta de Subastas no tendrá jurisdicción en los casos de contratación de servicios profesionales o consultivos.

Artículo VII: Deberes de los funcionarios y las funcionarías de la Junta de Subastas

(A) Deberes generales
(1) Asistir a todas las reuniones de la Junta.
(2) Inhibirse de participar en la discusión y adjudica-ción de una subasta formal o en cualquier otro asunto cuando exista algún interés pecuniario directo o indirecto, o cuando por relaciones de parentesco dentro del cuarto grado de consanguinidad o segundo grado de afinidad, o de amis-tad con cualquier licitador o licitadora en una subasta, pueda aparentar favoritismo, preferencia o parcialidad.
Deberán inhibirse también de participar en toda aquella subasta en la que el o la miembro de la Junta o el *570área en que se desempeña en sus funciones regulares se beneficie directamente de los bienes personales o servicios solicitados.
(3) Participar activamente en la evaluación de las ofertas aportando sus conocimientos con el propósito de to-mar la mejor determinación en beneficio de la Rama Judicial.
(4) Descargar sus funciones en cumplimiento con este Reglamento y cualquier legislación y reglamentación aplicable.
(5) Conocer y mantenerse al día en la normativa rela-cionada con los procedimientos de subastas formales y de administración pública aplicable a la Rama Judicial.
(6) Procurar adiestramientos o seminarios que contri-buyan al mejor desempeño de sus funciones y deberes.
La Junta deberá adoptar los procedimientos que sean necesarios para guiar y uniformar su funcionamiento interno. Además, tendrá el deber de referir a la autoridad competente cualquier asunto que denote un incumpli-miento con las leyes o los reglamentos vigentes y que de-tecte durante la evaluación de las ofertas presentadas ante su consideración o en cualquier otro asunto sobre el cual tenga jurisdicción.
(B) Deberes del Presidente o de la Presidenta
(1) Representar a la Junta en todas las funciones in-herentes a su cargo.
(2) Convocar las reuniones de la Junta.
(3) Dirigir los procedimientos de la Junta.
(4) Preparar, junto con el Secretario o la Secretaria de la Junta, el calendario de sesiones para la apertura de subastas.
(5) Firmar los pliegos de subastas formales. En caso *571de no estar disponible, delegará esta función en el Secreta-rio o la Secretaria de la Junta.
(6) Identificar la necesidad de asesoramiento técnico especializado y solicitar al Director Administrativo o a la Directora Administrativa la designación de la persona re-curso que asesorará a la Junta.
(7) Velar por el cumplimiento del procedimiento para la celebración y adjudicación de las subastas formales en conformidad con este Reglamento.
(8) Realizar cualquier otra función necesaria para que se cumplan los procedimientos de subastas, entre otros, según establecidos en este Reglamento.
(C) Deberes del Secretario o de la Secretaria
(1) Administrar la Oficina de la Secretaria o del Se-cretario de la Junta de Subastas.
(2) Preparar el calendario de reuniones en coordina-ción con el Presidente o la Presidenta, conforme a las su-bastas formales emitidas, y citar a cada miembro a las re-uniones de la Junta.
(3) Tomar las minutas de las reuniones de la Junta y de las presubastas, y preparar las actas de los actos de apertura y de cualquier otro evento que así lo requiera.
(4) Cotejar los informes dirigidos a la Junta para ase-gurarse de que contienen todos los elementos necesarios que permitan tomar la determinación correspondiente.
(5) Presidir las reuniones presubasta y el acto de apertura de las subastas formales.
(6) Emitir los avisos de enmienda al pliego de subasta cuando sea necesario.
(7) Notificar a la División de Compras y a las partes interesadas las adjudicaciones o cancelaciones de las su-*572bastas formales y, cuando sea necesario, cualquier otro acuerdo tomado por la Junta.
(8) Devolver las fianzas de licitación cuando corresponda.
(9) Mantener récord de toda la correspondencia reci-bida y despachada por la Junta.
(10) Custodiar las ofertas recibidas hasta el acto de apertura.
(11) Velar por la tramitación adecuada de los expe-dientes de las subastas y recibir y custodiar la información contenida en los libros, récords y documentos de la Junta.
(12) Sustituir al Presidente o a la Presidenta de la Junta cuando sea necesario.
(13) Custodiar el sello de la Junta de Subastas, el re-loj-fechador asignado para el acto de apertura y el Libro de Registro de Asistencia.
(14) Preparar los informes trimestrales al Director Administrativo o a la Directora Administrativa sobre las subastas adjudicadas y pendientes de adjudicación, y pre-parar, además, cualquier otro informe que se le solicite.
(15) Mantener actualizada la información publicada sobre las subastas formales en el portal cibernético de la Rama Judicial.
(16) Realizar cualquier otra función necesaria para que se cumplan los procedimientos de subastas, entre otros, según establecidos en este Reglamento.
(D) Deberes del o de la vocal
(1) Sustituir al Presidente o a la Presidenta, o al Se-cretario o a la Secretaria cuando sea necesario.
(2) Realizar cualquier otra función necesaria para que se cumplan los procedimientos de subastas, entre otros, según establecidos en este Reglamento.
*573(E) Deberes de las y los miembros alternos
(1) Sustituir a cualquier miembro en propiedad de la Junta cuando sea necesario.
(2) Realizar cualquier otra función necesaria para que se cumplan los procedimientos de subastas, entre otros, según establecidos en este Reglamento.

Artículo VIII: Términos y vacantes de las y los miembros de la Junta de Subastas

Las personas designadas por el Director Administrativo o la Directora Administrativa como miembros en propiedad o alternos de la Junta de Subastas cesarán de actuar como tales cuando cesen sus funciones regulares como emplea-dos y empleadas de la Rama Judicial, cuando venza el tér-mino de su nombramiento y su sucesor haya tomado pose-sión del cargo, y cuando el Director Administrativo o la Directora Administrativa exima de su función a la persona miembro porque sea necesario para los mejores intereses de la Rama Judicial o por razones que lo justifiquen.
La persona seleccionada como representante de la ciu-dadanía cesará de actuar como tal cuando venza el término de su nombramiento y su sucesor haya tomado posesión del cargo, o cuando, en conformidad con el procedimiento aprobado por el Tribunal Supremo, se le excuse de su función.

Artículo IX: Reuniones de la Junta de Subastas

(A) La Junta podrá celebrar reuniones cuantas veces sea necesario para atender las subastas pendientes de ad-judicar o para considerar cualquier otro asunto que re-quiera su atención.
(B) Las y los miembros en propiedad de la Junta ten-drán voz y voto.
(C) Las y los miembros alternos tendrán voz solamente, *574excepto en los casos en que sustituyan a un miembro en propiedad.
(D) La presencia de cuatro miembros constituirá cuó-rum para declarar abierta la sesión y el cuórum se deberá mantener durante el transcurso de toda la reunión.
(E) Cualquiera de las y los miembros de la Junta, según ésta determine en cada caso, podrá ejercer los deberes del Presidente o de la Presidenta, o del Secretario o de la Se-cretaria, cuando por razones justificadas estos funcionarios o estas fimcionarias se excusen de asistir a una sesión de la Junta.
(F) Todas las decisiones de la Junta se tomarán por una mayoría de votos de las personas presentes. En caso de empate, una vez agotadas todas las posibilidades de lograr la participación de otras y otros miembros de la Junta, tanto en propiedad como alternos, se someterá el caso al Director Administrativo o a la Directora Administrativa para la decisión final.
TERCERA PARTE: NORMAS REGULADORAS

Artículo X: Determinación del procedimiento de adquisi-ción

(A) Subasta formal
Se utilizará el procedimiento de subasta formal estable-cido en este Reglamento para la adquisición de bienes y servicios personales para la Rama Judicial, cuyo monto se estima que será de $25,000 o más. Toda subasta formal será adjudicada por la Junta de Subastas de la Rama Judicial. En los casos en que sea necesario, el Presidente o la Presidenta de la Junta podrá solicitar al Director Admi-nistrativo o a la Directora Administrativa que nombre un Comité técnico o se contrate un consultor externo para ase-sorarla con respecto a una subasta particular.
*575(B) Compra negociada
Se podrá utilizar el procedimiento de compra negociada mediante los mecanismos establecidos en este Reglamento cuando ocurra alguna de las circunstancias siguientes:
(1) cuando los bienes muebles que se adquirirán sean altamente sofisticados, especializados o complejos;
(2) cuando los precios cotizados en una subasta formal sean irrazonablemente altos;
(3) cuando los términos de las ofertas presentadas en una subasta formal resulten onerosos para la Rama Judicial, o
(4) cuando escaseen las suplidoras cualificadas o los suplidores cualificados.
(C) Excepciones
No será necesaria la celebración de una subasta formal o de una compra negociada, en los casos en que éstas apli-quen, si se da alguna de las situaciones siguientes:
(1) Cuando los precios de los bienes o servicios no es-tén sujetos a competencia por estar reglamentados por ley o por alguna autoridad gubernamental competente.
(2) Cuando se compre a una entidad del Estado Libre Asociado de Puerto Rico o al Gobierno de Estados Unidos.
(3) Cuando el bien o el servicio no pueda sustituirse por otro similar y exista una sola fuente de abastecimiento que conste mediante certificación del manufacturero de que la empresa en Puerto Rico es la representante exclusiva del bien o mediante certificación del Jefe o de la Jefa de Com-pras de que, a su mejor conocimiento, información y creen-cia, formada luego de una investigación razonable en el mercado, la entidad es la única que puede proporcionar el bien o prestar el servicio personal particular, según aplique.
(4) Cuando ocurra una situación que genere necesida-*576des inesperadas, imprevistas e inaplazables en la Rama Judicial que requiera acción inmediata del Director Admi-nistrativo o de la Directora Administrativa porque esté en peligro la vida, la salud o la seguridad de los empleados y las empleadas, porque implique la suspensión de los servi-cios que se brindan o porque estos servicios se afecten.
(5) Cuando la propiedad de la Rama Judicial pueda dañarse o perderse.
(6) Cuando no se presente ninguna oferta en una su-basta y estén en peligro inminente de perderse los fondos disponibles para adquirir los bienes y servicios, lo cual afectaría adversamente los mejores intereses de la Rama Judicial.
(7) Cuando se necesiten piezas de repuesto, acceso-rios, equipo adicional o servicios suplementarios para equipo o servicios personales suministrados previamente o cuya reparación o servicio esté bajo contrato.
(8) Cuando se desee comprar cierto tipo o marca en particular por el buen servicio probado que hayan rendido unas unidades análogas, un sistema o proyecto particular requiera un equipo de una marca y modelo específicos, y la economía que represente mantener uniformidad en unida-des múltiples.
(9) Cuando sea necesario adquirir los bienes y servi-cios personales fuera de Puerto Rico porque no se conozcan suplidoras cualificadas o suplidores cualificados en el mer-cado local, o cuando las condiciones ofrecidas en los merca-dos fuera de Puerto Rico sean más ventajosas que las del mercado local.
(10) Cuando no se reciban ofertas luego de haberse emitido dos subastas para el mismo propósito.
(11) Cuando todas las ofertas recibidas en una su-basta sean rechazadas porque no cumplen con las especifi-caciones y las condiciones del pliego de subasta.
*577(12) Cuando los precios cotizados en una subasta formal resulten irrazonablemente altos o los términos de las ofertas resulten onerosos para la Rama Judicial, y luego de la celebración de la compra negociada no se haya logrado un acuerdo favorable para la Rama Judicial.
(13) Cuando, luego de celebrar una compra negociada para adquirir bienes sofisticados, especializados o comple-jos, no se llegue a un acuerdo favorable para la Rama Judicial.
(D) Procedimiento de excepción; compra en mercado abierto
Si ocurre alguna de las situaciones antes enumeradas, el Jefe o la Jefa de Compras notificará al Director Admi-nistrativo o a la Directora Administrativa la situación que amerita una excepción a la celebración de una subasta y solicitará su autorización para la adquisición del bien o servicio en mercado abierto. En la notificación explicará detalladamente las circunstancias que así lo ameritan y acompañará todos los documentos pertinentes, entre ellos las cotizaciones o un estimado aproximado del costo. La autorización por escrito que emita el Director Administra-tivo o la Directora Administrativa será válida únicamente para la compra por la cantidad aproximada que reflejen las cotizaciones o por el costo estimado indicado en la solicitud de autorización. Cualquier compra posterior, en exceso de la cantidad autorizada, requerirá una nueva autorización del Director Administrativo o de la Directora Administrativa.
Cada autorización para obviar trámites de subasta será independiente y no se utilizará para compras subsiguientes, a menos que el Director Administrativo o la Directora Ad-ministrativa lo autorice expresamente. En aquellas situa-ciones particulares en que sea necesario adquirir equipo de una marca determinada porque las necesidades del servicio así lo requieran, el Director Administrativo o la Directora *578Administrativa podrá emitir una sola autorización que de-talle la situación particular y autorice compras subsiguien-tes durante ese año fiscal o, cuando se requiera por un tér-mino menor, por el término específico que se requiera.
Una vez se reciba la autorización, la División de Compras procederá con la compra en mercado abierto, según mejor convenga a los intereses de la Rama Judicial. La comunica-ción autorizada, con todos los documentos que la sustentan, se hará formar parte de la orden de compra, contrato o do-cumento mediante el cual se efectúe la adquisición.

Artículo XI: Procedimiento; subasta formal

(A) Preparación del pliego de subasta
Una vez la División de Compras determine, de acuerdo con el presente Reglamento, que para una compra o servi-cio particular se requiere llevar a cabo el procedimiento de subasta formal, el Jefe o la Jefa de Compras completará el formulario correspondiente y presentará su recomendación al Director Administrativo o a la Directora Administrativa luego de verificar la disponibilidad de fondos. Una vez el Director Administrativo o la Directora Administrativa auto-rice la emisión de una subasta formal, la jefa o el jefe de la oficina o directoría peticionaria preparará los requerimien-tos y las especificaciones que habrán de formar parte del pliego de subasta y los remitirá a la División de Compras.
La División de Compras preparará el borrador de pliego de subasta y lo enviará al jefe o a la jefa de la oficina o directoría peticionaria para su aprobación. Aprobado el pliego de subasta, el Jefe o la Jefa de Compras lo remitirá para la firma del Presidente o de la Presidenta de la Junta.
(B) Requisitos del pliego de subasta
Cada pliego de subasta deberá identificarse por su nú-mero, propósito y fecha de emisión. Estará compuesto por *579la invitación a subasta, las instrucciones, las especificacio-nes y los términos y las condiciones de la subasta.
En el pliego de subasta se consignarán todos los elemen-tos necesarios para que el licitador o la licitadora pueda someter su oferta, considerando los requisitos que se expo-nen a continuación:
(1)Descripciones claras y detalladas de las caracterís-ticas de los bienes y servicios personales que se desean ad-quirir y unas especificaciones completas de cada uno de ellos.
(2) Instrucciones específicas respecto a cómo se some-terán las ofertas y los términos y las condiciones que regi-rán la transacción. Los términos y las condiciones, junto con las especificaciones, constituirán la base del contrato o de la orden de compra.
(3) Términos y condiciones de entrega y de inspección requeridos, que sean esenciales para la adjudicación de la subasta.
(4) Lugar, fecha y hora en que se celebrará la reunión presubasta en caso de ser necesaria.
(5) Lugar, fecha y hora en que se abrirán los sobres de ofertas e indicaciones sobre la forma en que estos sobres deben identificarse.
(6) Condiciones o requerimientos especiales que pue-dan afectar el proceso de adjudicación, por ejemplo, si es necesario someter una muestra del producto para su eva-luación y cómo se dispondrá de la muestra una vez se efec-túe la prueba.
(7) Criterios de evaluación para la adjudicación de la subasta.
(8) Términos para la impugnación del pliego de su-basta y de la adjudicación.
*580(C) Otros términos y condiciones del pliego de subasta
En el pliego de subasta deberán consignarse, además, los términos y las condiciones siguientes:
(1) Requisitos de la reglamentación vigente y de las normas aplicables de ingeniería y seguridad en aquellos casos en que se requiera la instalación del equipo que se comprará.
(2) Toda certificación o documentos especiales que de-berán someter los licitadores o las licitadoras como parte de su oferta.
(3) Referencias, a modo de ejemplo, de marcas especí-ficas de artículos, únicamente como guía para ayudar al licitador o a la licitadora a determinar la clase y el tipo de artículos que se interesa obtener. En estos casos, los licita-dores o las licitadoras podrán cotizar sus precios para otras marcas que cubran las especificaciones indicadas en el pliego de subasta. Podrá invitarse a subasta para la adqui-sición de marcas específicas cuando se pueda justificar por la experiencia obtenida, para mantener la compatibilidad o uniformidad, y cualquier otra circunstancia que requiera dichas marcas específicas por ser éstas las que mejor satis-facen las necesidades de la Rama Judicial. De ser necesa-ria una marca específica, el expediente de la subasta in-cluirá un informe que lo justifique.
(4) Tipos de descuentos por pronto pago aceptables a la Rama Judicial.
(5) Requerimientos de ley y normas establecidas en la Rama Judicial para la ejecución de contratos. También se incluirá siempre la advertencia siguiente: “La notificación de la adjudicación de la presente subasta no constituirá el acuerdo formal entre las partes. Será necesario que se sus-criba el contrato correspondiente o que la Rama Judicial emita una orden de compra suscrita por la persona autorizada”.
*581(6) Notificación a los licitadores o las licitadoras sobre la disponibilidad de documentos adicionales relacionados y el lugar donde se pueden obtener,
(7) Informar que el Director Administrativo o la Directora Administrativa, o la persona a quien éste o ésta delegue, podrá enmendar el pliego de subasta hasta dos días laborables antes del acto de apertura de las ofertas cuando la enmienda implique cambios o solicitudes adicio-nales que se deben incluir en la oferta o licitación o un (1) día laborable antes del acto de apertura de la subasta cuando la enmienda no afecte la presentación de las ofertas.
(D) Envío del pliego de subasta
(1) La División de Compras enviará el pliego de su-basta a todas las posibles personas suplidoras incluidas en el Registro de Suplidores para el producto o servicio necesario. También se publicará en cualesquiera medios electrónicos disponibles, incluyendo el portal cibernético de la Rama Judicial, y cuando se estime conveniente, me-diante la publicación en un periódico de circulación general por uno o dos días en semanas consecutivas.
(2) Se mantendrán disponibles copias del pliego de su-basta para que cualquier otro suplidor u otra suplidora que no forme parte del Registro de Suplidores pueda recogerlos. Si no se ha registrado aún, el suplidor interesado o la supli-dora interesada en presentar una oferta deberá llenar una Solicitud de Ingreso al Registro de Suplidores de la Rama Judicial y suministrar la información y los documentos requeridos. La aceptación formal en el Registro de Suplido-res no será un requisito para participar en la subasta.
(3) El pliego de subasta se hará llegar a los suplidores o a las suplidoras por lo menos quince días antes de la fecha fijada para entregar las ofertas. Los pliegos de subastas se entregarán personalmente o se enviarán por correo *582electrónico. De determinarse la entrega personal, se notifi-cará por teléfono o mensajería electrónica a las suplidoras y a los suplidores incluidos en el Registro de Suplidores para el producto o servicio necesario y se publicará en el portal cibernético de la Rama Judicial la disponibilidad de los plie-gos de subastas. La notificación deberá contener las fechas, el horario y el lugar exacto para el recogido de los pliegos de subastas. Para cada subasta particular, se notificará por el mismo medio a todos los suplidores y las suplidoras.
(4) La División de Compras tendrá la responsabilidad del envío o de la notificación de la disponibilidad de los pliegos de subastas en el término establecido, salvo en los casos de emergencia, que se establecerá un término más corto y se asegurará de enviarlas al mayor número posible de suplidores y suplidoras.
(E) Avisos de enmienda al pliego de subasta
(1) Las enmiendas al pliego de subasta procederán cuando se efectúen antes del acto de apertura de la subasta.
(2) La Secretaria o el Secretario de la Junta evaluará las posibles enmiendas y redactará el aviso de enmienda correspondiente.
(3) El aviso de enmienda se le notificará a los suplido-res y a las suplidoras a quienes se les haya enviado el pliego de subasta. También se publicará en el portal ciber-nético de la Rama Judicial y por cualquier otro medio que se haya utilizado para la publicación de la subasta. El aviso de enmienda se notificará por correo electrónico o mediante la entrega personal. En el caso de entrega personal, se notificará la disponibilidad de las copias del aviso de enmienda por teléfono o mensajería electrónica. Cada aviso de enmienda se notificará a los suplidores o a las suplidoras a través del mismo medio.
(4) El aviso de enmienda se notificará hasta dos días laborables antes del acto de apertura cuando la enmienda *583implique cambios o solicitudes adicionales que se deben incluir en la oferta o licitación, o un (1) día laborable antes del acto de apertura cuando la enmienda no afecte la pre-sentación de las ofertas.
(5) Todas las enmiendas formarán parte del pliego de subasta y quienes interesen licitar tendrán que considerar-las al presentar sus ofertas.
(F) Reuniones presubasta
(1) La Junta podrá celebrar reuniones presubasta con el propósito de orientar y aclarar cualquier duda que pue-dan tener los licitadores o las licitadoras potenciales sobre el contenido del pliego de subasta.
(2) El Director Administrativo o la Directora Adminis-trativa, o la persona a quien éste o ésta delegue, podrá invitar a una reunión presubasta cuando lo considere con-veniente y beneficioso para la Rama Judicial. Para ello uti-lizará el procedimiento de envío o entrega del pliego de subastas dispuesto en el inciso (D) de este Artículo. La in-vitación a la reunión presubasta se podrá emitir por sepa-rado o conjuntamente con el pliego de subasta.
(3) La Secretaria o el Secretario de la Junta, o la persona a quien ésta o éste delegue, presidirá la reunión presubasta.
(4) Será obligatorio que los licitadores y las licitadoras potenciales comparezcan a la reunión presubasta para que puedan presentar sus ofertas cuando ésta haya sido convo-cada conforme lo dispuesto por este Reglamento.
(5) La reunión presubasta se celebrará no menos de cinco días laborables antes de la fecha fijada para el acto de apertura.
(6) Las personas que participen de la reunión presu-basta firmarán el Libro de Registro de Asistencia. En el *584caso de licitadores o licitadoras potenciales, deberán iden-tificar a la persona natural o jurídica que representan.
(7) La Secretaria o el Secretario de la Junta preparará una minuta de la reunión presubasta la cual incluirá, como mínimo, lo siguiente: (1) una lista con los nombres de las personas participantes y las personas naturales o jurídicas que representan, si aplica; (2) los asuntos discutidos, las aclaraciones y los acuerdos tomados en la reunión, y (3) la fecha, la hora y el lugar en que se celebró la reunión.
(8) Se enviará una copia de la minuta por correo elec-trónico a los licitadores o a las licitadoras potenciales que participaron de la reunión al menos dos días laborables antes del acto de apertura. El original de la minuta se in-cluirá en el expediente oficial de la subasta.

Artículo XII: Presentación de ofertas

(A) Recibo de licitaciones
(1) Los sobres que contienen las ofertas se identifica-rán con el nombre de la persona natural o jurídica que presenta la oferta, el número de la subasta y la fecha y hora del acto de apertura. Se recibirán cerrados en la División de Correo y Archivo Activo de la Directoría de Admi-nistración de la OAT, donde se marcarán indicando la fe-cha y hora exacta cuando se recibieron, lo cual constituirá la fecha oficial de entrega de la licitación. Las ofertas se podrán enviar por correo o entregarlas personalmente.
(2) El Secretario o la Secretaria de la Junta aceptará los sobres sellados con las ofertas de los licitadores o de las licitadoras hasta la fecha y hora establecidas en el pliego de subasta.
(3) De ocurrir algún evento natural o circunstancia especial que ocasione el cierre de operaciones de la OAT e impida el recibo de ofertas o propuestas en la fecha límite dispuesta para ello en el pliego de subasta, las ofertas o *585propuestas se entregarán el día en que la OAT reanude funciones a la hora dispuesta originalmente o a cualquier otra que se notifique oportunamente.
(4) Cada licitador o licitadora tendrá derecho a pre-sentar una sola oferta para cada bien o servicio personal especificado en cada subasta, a menos que se indique lo contrario en el pliego de subasta.
(5) Toda oferta presentada estará bajo la custodia del Secretario o de la Secretaria de la Junta y bajo ninguna circunstancia se abrirá hasta la fecha y hora fijadas para el acto de apertura.
(6) Toda oferta que se reciba después de la fecha y hora fijadas en el pliego de subasta se devolverá al licita-dor o a la licitadora sin abrir.
(7) Solamente se aceptarán las correcciones o modifica-ciones a las ofertas efectuadas antes de la fecha del acto de apertura y que cumplan con los incisos (E) y (G) de este Artículo.
(8) Si antes de la fecha del acto de apertura se reci-biera una licitación con el sobre abierto, violentado, dete-riorado o sin identificación, el Secretario o la Secretaria de la Junta se comunicará con el licitador o la licitadora para que verifique personalmente el sobre y los documentos que contiene y los vuelva colocar en otro sobre sellado, debida-mente identificado, y entregue formalmente la licitación. La fecha de entrega será la fecha de recibo original. El Secretario o la Secretaria preparará un acta de las inciden-cias, a la cual unirá el sobre deteriorado, violentado o sin identificación y el licitador o la licitadora firmará al calce del acta indicando la fecha y la hora de la inspección del sobre violentado, deteriorado o sin identificación.
(9) Las ofertas que se reciban fuera de la fecha y hora fijadas en el pliego de subasta y que no estén identificadas en el sobre, se abrirán y se devolverán al licitador o a la *586licitadora informándole su descalificación por incumpli-miento con las condiciones de la subasta. Se retendrá el sobre original de la licitación y se hará formar parte del expediente de la subasta.
(10) Las ofertas presentadas por los licitadores o las licitadoras serán parte del expediente de la subasta en la cual participen y pasarán a ser propiedad de la Rama Judicial, independientemente de que se cancele o adjudique la subasta.
(B) Oferta de representante exclusivo
Si el licitador o la licitadora que ofrece una marca espe-cífica es el o la representante con exclusividad de dicha marca, tendrá la obligación de indicarlo en la oferta y acompañar la certificación del manufacturero o de la manufacturera.
(C) Tipos de oferta
La Junta podrá aceptar o rechazar varios tipos de ofer-tas presentadas por los licitadores o las licitadoras, con-forme lo dispuesto a continuación:
(1) Oferta básica
Constituye aquella en la cual los licitadores o las lici-tadoras anotan el precio unitario de cada una de las parti-das o renglones por la cual desean cotizar. Si el licitador o la licitadora anota precios por unidad en unas partidas y lo omite en otras, se entenderá que interesa hacer ofertas sólo en aquellas partidas para las cuales hace la oferta básica.
(2) Oferta alterna
Un licitador o una licitadora podrá someter una oferta básica y una o varias alternas para bienes o servicios per-sonales de distintos precios, cualidades o categorías cuando éstas se hayan solicitado en los pliegos de subastas y se les haya brindado la misma oportunidad a los demás *587licitadores o licitadoras. El hecho de que se soliciten ofer-tas alternas no obliga a la Junta a aceptarlas, aunque sean más bajas en precio que la oferta básica, si se entiende que no conviene a la Rama Judicial.
(3) Oferta “todo o nada”
Además de la oferta básica, se admitirá mía oferta a base de “todo o nada”. Consiste en una oferta de un precio más bajo para un grupo de partidas o renglones sujeta a la condición de que todas sean adjudicadas al licitador o a la licitadora. Deberá anotarse el precio total rebajado o el por ciento de rebaja al lado de cada partida indicando la frase “todo o nada”.
(4) Oferta de precio global
En sustitución de las ofertas sobre la base “todo o nada”, se admitirá que los licitadores o las licitadoras coti-cen a base de precio global (Lump Sum). El licitador o la licitadora anotará al lado de la suma de los renglones para los cuales ha cotizado, una cifra rebajada o señalará un por ciento de descuento.
(5) Varias ofertas por un mismo licitador o una misma licitadora
Una empresa comercial no podrá someter varias ofer-tas para una subasta, ya sea a nombre propio, de alguna de sus subsidiarias o sucursales, o de algunos o varios de sus socios, agentes, oficiales y entidades a que éstos pertenez-can, porque se declararán nulas todas y cada una de las ofertas.
(D) Ofertas que no cumplan con las especificaciones
La Junta no considerará las ofertas que añadan o elimi-nen especificaciones o condiciones requeridas en el pliego de subasta, o que las alteren, modifiquen o varíen. Tam-poco se considerarán las ofertas que contengan frases, pá-rrafos o comentarios ambiguos, incompletos, indefinidos o *588que resten certeza a la cotización. Como excepción, se acep-tarán aquellas desviaciones mínimas que no alteren el con-cepto básico de la especificación, la condición o el término del pliego de subasta, únicamente si ningún licitador o li-citadora ha ofrecido un bien o servicio personal que cumpla con las especificaciones y los términos requeridos. Véase Artículo XIII(K).
(E) Correcciones de ofertas
Las correcciones en los pliegos de oferta deberán estar refrendadas por el licitador o la licitadora con su firma o iniciales, pues de lo contrario quedará invalidada la oferta para la partida o las partidas correspondientes.
(F) Retiro de la oferta
(1) El retiro de una oferta podrá efectuarse mediante una solicitud escrita al Secretario o a la Secretaria de la Junta, presentada hasta veinticuatro horas antes del acto de apertura de la subasta.
(2) El licitador o la licitadora no podrá presentar una oferta sustituía una vez retirada la oferta para determi-nada subasta.
(3) Cuando un licitador o una licitadora insista en re-tirar su oferta con posterioridad al acto de apertura de una subasta, se considerará como incumplimiento de sus responsabilidades. El Director Administrativo o la Direc-tora Administrativa podrá aplicar las sanciones que estime pertinentes, conforme con las disposiciones del Reglamento de Compras de Bienes y Servicios Personales de la Rama Judicial.
(G) Modificaciones a las ofertas
(1) Las modificaciones a las ofertas se aceptarán hasta veinticuatro horas antes de la hora fijada en el pliego de subasta para la entrega de ofertas. La modificación se hará mediante una comunicación escrita presentada ante *589el Secretario o la Secretaria de la Junta y deberá enviarse en sobre cerrado e identificado debidamente con la infor-mación siguiente:
(a) Número de la subasta
(b) Fecha y hora señaladas para la entrega de ofertas
(c) Nombre y dirección del licitador o de la licita-dora
(d)Información que indique las razones para la modificación de la oferta
(2)Toda modificación de oferta se abrirá en la fecha y hora señaladas para el acto de apertura de la subasta, con-juntamente con la licitación original.
(H) Acto de apertura de las ofertas
(1) Las ofertas se abrirán en el día y la hora fijadas para su apertura.
(2) El Secretario o la Secretaria de la Junta, o la miembro o el miembro que éste o ésta delegue, presidirá el acto de apertura. En el acto de apertura podrán estar pre-sentes las y los miembros de la Junta de Subastas, las licitadoras y los licitadores concernidos y toda persona particular interesada. No será requisito que se constituya la Junta en pleno para el acto de apertura.
(3) Los licitadores y las licitadoras deberán estar en el salón donde se celebrará el acto de apertura a la hora in-dicada para el comienzo. Quienes lleguen más tarde no po-drán entrar y perderán la oportunidad de participar de este acto.
(4) Todas las personas que asistan al acto de apertura firmarán un registro de asistencia, indicando el nombre de la persona natural o jurídica a quien representan y el puesto que desempeñan.
*590(5) El funcionario o la funcionaría de la Junta de Su-bastas que presida el acto de apertura de la subasta expre-sará en voz alta el número de la subasta que se considera, el propósito de ésta y el nombre de cada uno de los licita-dores o cada una de las licitadoras que han ofertado. Mos-trará a todas las personas presentes los sobres cerrados de las licitaciones, los abrirá y verificará que contienen todos los documentos requeridos en el pliego de subasta. Los so-bres de las licitaciones se retendrán en el expediente de la subasta.
(6) El funcionario o la funcionaría que presida el acto de apertura inicialará y sellará cada una de las páginas de cada licitación con un reloj-fechador, el cual incluirá la fe-cha y la hora. En aquellos casos en que se anticipe que las licitaciones serán voluminosas o que concurrirán muchos licitadores o licitadoras, el Presidente o la Presidenta de la Junta de Subastas designará, mediante una comunicación escrita, a las y los miembros de la Junta que considere conveniente para que, junto con el Secretario o la Secreta-ria, sellen e inicialen las licitaciones. Dicho documento for-mará parte del expediente de la subasta.
(7) Se leerá en voz alta: el número de la partida o renglón para el cual se está cotizando, el precio por par-tida, la marca y el modelo, la garantía (si aplica) y la fecha de entrega si es una de las condiciones de la subasta.
(8) Una vez abiertas y leídas en público las licitacio-nes, la Junta no podrá cambiar los términos o las estipu-laciones de la subasta ni se permitirá a los licitadores o licitadoras presentes realizar una oferta o hacerles modificaciones.
(9) Cualquier persona presente en el acto de apertura podrá examinar los documentos de las ofertas presentadas después que el Secretario o la Secretaria de la Junta lea en voz alta, iniciale y selle todas las ofertas.
*591(10) La cancelación o el retiro de una oferta por parte del licitador o de la licitadora después de iniciada la aper-tura de los pliegos de licitación se considerará como un incumplimiento de sus responsabilidades como licitador o licitadora, y el Director Administrativo o la Directora Ad-ministrativa podrá aplicar cualesquiera medidas a tomar por la conducta impropia de los suplidores y las suplidoras provistas en el Reglamento de Compras de Bienes y Servi-cios Personales de la Rama Judicial.
(11) El Secretario o la Secretaria, o el funcionario o la funcionaría de la Junta que presida el acto de apertura, será responsable de levantar un acta de todas las inciden-cias y certificará la veracidad de lo expresado.
Artículo XIII: Normas para la adjudicación de subastas
(A) Evaluación de oferta
La Junta examinará y evaluará todas las ofertas antes de adjudicar la subasta. El Jefe o la Jefa de Compras, un Comité técnico, otros funcionarios o funcionarías, emplea-dos o empleadas, y consultores externos o consultoras ex-ternas, podrán asesorar a la Junta en el proceso, según considere conveniente.
(B) Criterios básicos de evaluación
Al evaluar las ofertas para adjudicar las subastas, la Junta considerará los criterios que se expresen en el pliego de subasta junto con los siguientes:
(1) La exactitud con la cual el licitador o la licitadora ha cumplido con las especificaciones, los términos y las condiciones del pliego de subasta.
(2) La calidad de los bienes y servicios personales ofrecidos y cómo cumplen con las especificaciones y satis-facen las necesidades establecidas. En los casos en que se efectuaron pruebas con muestras suministradas por el lici-tador o la licitadora, se incluirá la evaluación de la mués-*592tra del producto entre los aspectos de este criterio de calidad.
(3) Si el precio es competitivo y comparable con el pre-valeciente en el mercado. Además, aplicar el por ciento de preferencia establecido si la persona o la entidad ha pre-sentado una Resolución de la Junta para la Inversión en la Industria Puertorriqueña.
(4) La reconocida habilidad del licitador o de la licita-dora para realizar trabajos de la naturaleza que se consi-dera en los casos de servicios personales.
(5) La responsabilidad y capacidad económica del lici-tador o de la licitadora.
(6) La experiencia de la Rama Judicial con el cumpli-miento de contratos u órdenes de compra anteriores de na-turaleza igual o parecida.
(7) La experiencia de otras entidades gubernamenta-les con el licitador o la licitadora. La recomendación sobre este particular deberá constar por escrito.
(8) El término de entrega más próximo si se ha hecho constar como condición en el pliego de subasta.
(C) Rechazo de oferta más baja
La Junta podrá rechazar la oferta de precio más bajo cuando ocurra una o varias de las condiciones siguientes:
(1) La Junta tenga conocimiento y exista evidencia de que el licitador o la licitadora que hace la oferta más baja no haya cumplido satisfactoriamente con contratos otorga-dos u órdenes de compra emitidas antes con la Rama Judicial.
(2) Cuando las pruebas efectuadas a las muestras del producto reflejen una calidad inferior a las especificaciones del pliego de subasta.
(3) Cuando se tenga conocimiento de que el licitador o *593la licitadora haya incumplido con los contratos otorgados con agencias gubernamentales y se tenga prueba de ello por escrito,
(4) Cuando la oferta no cumpla con las especificacio-nes, los requisitos y los términos de la subasta,
(5) Cuando no se incluya la firma autorizada del lici-tador o de la licitadora.
(6) Cuando la experiencia de la Rama Judicial con la garantía o el funcionamiento del renglón ofrecido no haya sido satisfactoria.
Las razones por las cuales se rechace la oferta más baja en precio se harán constar detalladamente en la mi-nuta de la reunión de la Junta de Subastas en la cual se efectúe la adjudicación de esa subasta específica.
(D) Término de entrega como criterio adicional de eva-luación
(1) A menos que en el pliego de subasta se haya hecho constar que se considerará la premura con que se entre-guen los artículos solicitados como criterio principal para la adjudicación, no se podrá rechazar la oferta que mejor cumpla con las especificaciones, los términos y las condicio-nes de la subasta y que, a su vez, sea la más baja en precio, para adjudicarla luego a un postor o una postora con un precio más alto porque ofrezca una entrega más rápida.
(2) En aquellos casos en que no se requiera en el pliego de subasta una fecha de entrega específica, los Imi-tadores o las licitadoras deberán indicar en su oferta el término o la fecha cuando entregarán los artículos o rendi-rán el servicio personal requerido.
(3) En casos excepcionales en los que, luego del acto de apertura de la subasta, el Director Administrativo o la Directora Administrativa determine que el término de en-trega puede afectar adversamente el desarrollo de las acti-*594vidades de la Rama Judicial, éste se convertirá en uno de los criterios principales que se considerarán al evaluar las ofertas para adjudicación. El Secretario o la Secretaria de la Junta de Subastas notificará a los licitadores o las Imi-tadoras que el término de entrega será uno de los criterios principales para la adjudicación y les dará un término de veinticuatro horas para enmendar dicho término de entrega. Se consignará por escrito la justificación de tal acción y ésta deberá formar parte del expediente de la subasta.
(E) Preferencia
(1) Requisitos
La preferencia se establecerá de acuerdo con la Ley 14-2004, según enmendada, conocida como Ley para la Inver-sión en la Industria Puertorriqueña, o de acuerdo con cual-quier ley que la sustituya. Para conceder la preferencia se cumplirá con las condiciones siguientes:
(a) El licitador o la licitadora establecerá la pre-ferencia mediante la presentación de la Resolución de la Junta para la Inversión en la Industria Puertorriqueña, conjuntamente con su oferta.
(b) En la Resolución deberá marcar el renglón o renglones a los cuales se les ha concedido la preferencia que solicita.
(c) No se considerarán solicitudes de preferencia que no cumplan con los requisitos establecidos en los inci-sos (a) y (b) anteriores.
(d) No se considerarán solicitudes de preferencias con posterioridad a la fecha y hora establecidas en el pliego de subasta para la entrega de ofertas.
(2) Método de aplicación del por ciento de preferencia
El por ciento de preferencia se aplicará al precio ofre-*595cido por el producto. El precio que resulte se comparará con los otros precios para determinar las ofertas más bajas.
Cualquier licitador o licitadora a quien no se haya adjudicado la preferencia concedida por la Junta para la Inversión en la Industria Puertorriqueña, podrá presentar una solicitud de reconsideración ante el Director Adminis-trativo o la Directora Administrativa en conformidad con el procedimiento establecido en el Artículo XVIII de este Reglamento.
(F) Descuento por pago rápido
Para fines de adjudicación de la subasta, no se conside-rarán los descuentos por pago rápido a menos que este cri-terio se haya establecido en el pliego de subasta.
(G) Adjudicación por partidas
Cuando se estime aconsejable y conveniente a los mejo-res intereses de la Rama Judicial, la Junta podrá
(1) aceptar o rechazar cualquier partida, grupo o gru-pos de partidas de cualquier oferta;
(2) adjudicar la subasta englobando varias partidas.
(H) Adjudicación de oferta única
Cuando se reciba una sola oferta, la Junta podrá acep-tarla siempre que se ajuste a las especificaciones y el pre-cio sea competitivo y comparable al que prevalece en el mercado. Si no se cumple con los requisitos de especifica-ciones y precio, la Junta rechazará la oferta y deberá resolver el asunto de la forma que sea más beneficiosa para la Rama Judicial, recomendando la emisión de mía nueva su-basta o la compra en mercado abierto.
(I) Empate de ofertas
Las ofertas que sean idénticas en precios, especificacio-nes y demás condiciones estipuladas en el pliego de su-*596basta se considerarán empatadas. Para la adjudicación, la Junta notificará a los licitadores o a las licitadoras con co-tizaciones similares que, en un término de tres días, debe-rán comparecer ante el Secretario o la Secretaria de la Junta o ante la o el miembro de la Junta que designe el Presidente o la Presidenta, y presenten cotizaciones nue-vas en un sobre cerrado. En el día y la hora señalados se abrirán los sobres en presencia de representantes de esos licitadores o esas licitadoras. Si ocurre un nuevo empate, se dividirá la adjudicación de la subasta entre esos licita-dores o esas licitadoras, si las partes aceptan la adjudica-ción reducida; de lo contrario, se cancelará la partida o las partidas en las que ocurrió el empate.
La forma como se resuelva el empate de ofertas deberá hacerse constar en la minuta correspondiente.
(J) Rechazo global
(1) Se podrá rechazar cualquiera o todas las ofertas para una subasta en las situaciones siguientes:
(a) Cuando los licitadores o las licitadoras no cumplan con alguno de los requisitos, las especificaciones o las condiciones estipuladas.
(b) Cuando se estime que no se ha obtenido la competencia adecuada.
(c) Cuando los precios obtenidos sean irrazonables.
(d) Cuando las ofertas demuestren que los licita-dores o las licitadoras controlan el mercado del producto solicitado y se entienda que se han puesto de acuerdo entre sí para cotizar precios excesivos. En este caso, los licitado-res o las licitadoras responsables de tal acción estarán su-jetos a las medidas establecidas en el Reglamento de Com-pras de Bienes y Servicios Personales de la Rama Judicial o a que el Director Administrativo o la Directora Adminis-trativa someta el asunto a la consideración de la Oficina de *597Asuntos Monopolísticos del Departamento de Justicia para la acción correspondiente.
(2) Si ocurre una de las situaciones antes menciona-das, la Junta deberá resolver el asunto en la forma más beneficiosa para la Rama Judicial, ya recomendando una compra negociada o emitiendo una nueva subasta.
(K) Desviaciones permisibles
La Junta podrá aceptar desviaciones mínimas en los términos y las especificaciones de las ofertas recibidas siempre y cuando concurran los requisitos siguientes:
(1) Que ningún licitador o licitadora ofrezca el bien o servicio personal con las especificaciones requeridas.
(2) Que no se afecte el propósito original a que está destinada la subasta.
(3) Que el precio cotizado sea competitivo y comparable con el prevaleciente en el mercado.
(L) Adjudicación de la subasta
La Junta evaluará las ofertas y cómo éstas cumplen con los criterios de evaluación establecidos en las especificacio-nes, los términos y las condiciones indicadas en el pliego de subasta. Seleccionará al licitador o a la licitadora que me-jor cumpla con los criterios establecidos y, de ser más de uno o una, adjudicará la subasta a favor de quien ofrezca el precio más bajo.
(M) Notificación de la determinación final de la Junta
Una vez la Junta tome la decisión final, el Secretario o la Secretaria notificará por escrito a cada licitador o licita-dora que concurrió a la subasta. La notificación deberá in-cluir lo siguiente:
(1) La determinación final de la Junta.
(2) Los nombres de todos los licitadores y todas las *598licitadoras que participaron en la subasta, y un resumen de sus ofertas o licitaciones.
(3) Los criterios utilizados para la adjudicación, el re-chazo global o la cancelación de la subasta, según aplique.
(4) Las especificaciones, los términos y las condiciones que no cumplió o no satisfizo el licitador o la licitadora que no se seleccionó.
(5) En la notificación de cada licitador o licitadora que haya solicitado la aplicación del por ciento de preferencia, se incluirá una certificación de que dicho por ciento se con-sideró en el proceso de adjudicación.
(6) El derecho a solicitar una reconsideración al Director Administrativo o a la Directora Administrativa y el tér-mino para presentar dicha reconsideración en conformidad con lo dispuesto en el Artículo XVIII del presente Reglamento.
(7) El derecho de solicitar la revisión judicial y el tér-mino para ejercerlo.
La determinación se enviará por correo regular el mismo día a todos los licitadores y a todas las licitadoras que concurrieron.
También el Secretario o la Secretaria de la Junta no-tificará la determinación a la División de Compras y a la oficina o directoría peticionaria.

Artículo XIV: Compra negociada

(A) Alcance de la compra negociada
En los casos indicados en el inciso (B) del Artículo X de este Reglamento, el Director Administrativo o la Directora Administrativa, previa recomendación de la Jefa o del Jefe de Compras o de la Junta de Subastas, según aplique, po-drá autorizar que se utilice el procedimiento de compra *599negociada para la adquisición de bienes o servicios perso-nales particulares.
El procedimiento de compra negociada a través de un requerimiento de propuestas podrá incluir un requeri-miento de información o de precualificación de suplidores o suplidoras, o ambos, a discreción del Director o de la Direc-tora Administrativa o del Jefe o de la Jefa de Compras. Un requerimiento de información o de precualificación no obli-gará en modo alguno a la Rama Judicial a realizar un re-querimiento de propuestas y podrá realizarse de modo in-dependiente para obtener información acerca de suplidores o suplidoras potenciales y del inventario de productos dis-ponibles para poder compararlos entre sí.
Según se estime conveniente, se podrá emitir una invi-tación conjunta de requerimiento de información, de pre-cualificación de suplidores o de suplidoras, y de requeri-miento de propuestas o enviar invitaciones por separado.
(1) Requerimiento de propuestas
(a) Propósito
El requerimiento de propuestas es el mecanismo que se utiliza para informar los requisitos y las necesida-des de la Rama Judicial y solicitar propuestas para nego-ciar la adquisición de bienes conforme lo establece este Reglamento.
(b) Requisitos mínimos
El requerimiento de propuestas deberá incluir como mínimo lo siguiente:
(i) El número de requerimiento y la fecha de emisión.
(ii) La información y las instrucciones específi-cas sobre cómo preparar y presentar las propuestas, así como la manera en que las personas proponentes podrán *600solicitar información relacionada con la preparación y en-trega de propuestas.
(iii) Toda la información disponible sobre los bienes muebles que se interesan adquirir.
(iv) Los criterios que se utilizarán para la eva-luación y selección de propuestas, incluyendo el peso y la importancia que se le dará a cada criterio.
(v) Una indicación para que las propuestas se presenten en un sobre cerrado y, en otro sobre separado, los precios cotizados conforme la estructura suministrada.
(vi) Los términos generales del contrato u or-den de compra si se toma la determinación de negociar con las o los proponentes que se hayan seleccionado.
(vii) Una indicación para que se especifique en las propuestas si alguna parte de éstas es confidencial por constituir secretos de negocio o por estar protegida por le-gislación y que deben tomar medidas cautelares para salvaguardarla.
(viii) La fecha, la hora y el lugar donde se en-tregarán las propuestas.
(ix) Los términos para la impugnación del re-querimiento de propuestas y de la adjudicación del orden de negociación.
(c) Otros términos y condiciones
En el requerimiento de propuestas deberán con-signarse, además, los términos y las condiciones siguien-tes:
(i) Requisitos de la reglamentación vigente y de las normas aplicables de ingeniería y seguridad en aque-llos casos en que se requiera la instalación del equipo que se comprará.
*601(ii) Lista de las certificaciones y los documentos especiales que deberán someterse con la propuesta.
(iii) Referencias, a modo de ejemplo, de marcas específicas de artículos únicamente como guía para ayudar a la persona proponente a determinar la clase y el tipo de artículos que se interesa obtener.
(iv) Tipos de descuentos por pronto pago acep-tables a la Rama Judicial.
(v) Requerimientos de ley y normas estableci-das en la Rama Judicial para la ejecución de contratos u órdenes de compra.
(vi) Notificación a los y las proponentes de la disponibilidad de los documentos relacionados y el lugar donde se pueden obtener.
(d) Procedimiento
Una vez se autorice, el Jefe o la Jefa de Compras enviará el requerimiento de propuestas a los suplidores y las suplidoras que ofrezcan los bienes muebles que se de-sean adquirir. Se publicará en cualesquiera otros medios electrónicos disponibles, incluso el portal cibernético de la Rama Judicial, y cuando se estime necesario, en un perió-dico de circulación general.
Las copias del requerimiento de propuestas esta-rán disponibles para que cualquier otro suplidor o supli-dora que no forme parte del Registro de Suplidores pueda recogerlas. Si no se ha registrado aún, quien interese pre-sentar una propuesta deberá llenar una Solicitud de In-greso al Registro de Suplidores de la Rama Judicial y su-ministrar la información y los documentos requeridos. La aceptación formal en el Registro de Suplidores no será un requisito para participar.
El requerimiento de propuestas se hará llegar a los suplidores o las suplidoras por lo menos quince días *602antes de la fecha límite establecida para la entrega de propuestas. Los requerimientos de propuestas se entrega-rán personalmente o se enviarán por correo electrónico. Si se determina la entrega personal, se notificará por teléfono o mensajería electrónica a las suplidoras y los suplidores incluidos en el Registro de Suplidores para el bien necesa-rio y se publicará en el portal cibernético de la Rama Judicial la disponibilidad de los requerimientos de propuestas. La notificación deberá contener la fecha, el horario y el lugar exacto para el recogido de los requerimientos de propuestas. Para cada requerimiento de propuestas, todos los suplidores y todas las suplidoras se notificarán por el mismo medio.
La División de Compras tendrá la responsabili-dad del envío o de la notificación de la disponibilidad de los requerimientos de propuestas en el término establecido, salvo en los casos de emergencia, para los que se estable-cerá un término más corto y se asegurará de enviarlos al mayor número posible de suplidores y suplidoras.
Antes o después de la fecha límite establecida para la entrega de propuestas, el Jefe o la Jefa de Compras podrá convocar una o más reuniones para aclarar las du-das relacionadas con el requerimiento o para que las per-sonas proponentes realicen presentaciones sobre aspectos técnicos o complejos incluidos en sus propuestas.
Si antes de la fecha límite establecida para la en-trega de propuestas se determina enmendar el requeri-miento, el aviso de enmienda se enviará a todos los suplido-res y todas las suplidoras que pertenezcan al Registro de Suplidores para que ofrezcan los bienes muebles que se de-sean adquirir. Se publicará en cualesquiera otros medios utilizados para la divulgación del requerimiento. En estos casos, la Jefa o el Jefe de Compras notificará el aviso de enmienda.
El aviso de enmienda se notificará hasta dos días *603laborables antes de la fecha límite establecida para la en-trega de propuestas cuando la enmienda implique cambios o solicitudes adicionales que se deben incluir en la pro-puesta o un (1) día laborable antes de la fecha límite esta-blecida para la entrega de propuestas cuando la enmienda no afecte la presentación de la propuesta.
Todas las enmiendas formarán parte del requerimiento. Quienes interesen participar tendrán que considerarlas al presentar sus propuestas.
(e) Comité Evaluador
Para el análisis de las propuestas y de las impug-naciones al requerimiento de propuestas, de recibirse al-guna, el Director Administrativo o la Directora Adminis-trativa nombrará un Comité Evaluador y una persona que lo presida dentro de los cinco días posteriores al envío o notificación de disponibilidad del requerimiento de pro-puestas a los posibles suplidores o las posibles suplidoras. En aquellos casos en que sea necesario un asesoramiento externo, el Director Administrativo o la Directora Adminis-trativa lo autorizará.
El Comité Evaluador analizará, en primer lugar, las propuestas sometidas en conformidad con los criterios establecidos en el requerimiento y establecerá un orden de negociación de los y las proponentes que mejor cumplan con dichos criterios.
Si en el requerimiento se solicitó una propuesta de costos, el Comité Evaluador establecerá el orden de ne-gociación comenzando con las personas proponentes que mejor hayan cumplido con los criterios y cuya propuesta de costos sea más baja, competitiva y comparable al precio prevaleciente en el mercado.
El Comité Evaluador podrá determinar que se enmiende el requerimiento, en cuyo caso el presidente o la presidenta de dicho Comité deberá notificar el aviso de en-*604mienda a las personas proponentes participantes. Se to-mará en consideración la complejidad de lo solicitado me-diante enmienda al momento de establecer el término que se le concederá a los y las proponentes para someter su contestación al aviso de enmienda.
Una vez termine su análisis de las propuestas, el Comité Evaluador podrá recomendarle al Director Admi-nistrativo o a la Directora Administrativa que:
(i) autorice el inicio de la negociación conforme el orden establecido por dicho Comité o
(ii) cancele el requerimiento de propuestas.
El presidente o la presidenta del Comité Evalua-dor notificará al Director Administrativo o a la Directora Administrativa su recomendación con un informe deta-llado que sustente la determinación.
Una vez el Director Administrativo o la Directora Administrativa realice la determinación, el Presidente o la Presidenta del Comité Evaluador notificará por escrito a los y las proponentes el orden de negociación o la cancelación y las razones que sustentan la determinación. La persona pro-ponente que no esté de acuerdo con el orden de negociación establecido podrá solicitar una reconsideración en conformi-dad con el procedimiento establecido en el Artículo XVIII de este Reglamento.
(2) Requerimiento de información
(a) Propósito
El requerimiento de información se utiliza para conocer si en el mercado hay uno o más suplidores o supli-doras que puedan brindar u ofrecer algún bien o servicio personal particular.
También podrá utilizarse para obtener informa-ción relevante en el mercado para fines de planificación, así como para estimar precios y capacidades, entre otros, o *605determinar las diversas maneras en que se puede brindar el servicio personal requerido.
El requerimiento de información no obligará a la Rama Judicial con los suplidores o las suplidoras participantes.
(b) Procedimiento
Cuando el Jefe o la Jefa de Compras determine la conveniencia de emitir un requerimiento de información, se incluirá en éste una guía general que oriente a los posibles suplidores o las posibles suplidoras sobre las necesidades que puedan dar base a una futura adquisición mediante al-gún procedimiento establecido en este Reglamento. Además, se incluirá la fecha y el lugar para entregar la información requerida o los medios disponibles para enviarla. El reque-rimiento se enviará a todos los suplidores y todas las supli-doras que pertenezcan al Registro de Suplidores y que ofrez-can los bienes o servicios personales que se desean adquirir, si alguno. Se publicará en cualesquiera otros medios electró-nicos disponibles, incluso el portal cibernético de la Rama Judicial y, cuando se estime necesario, en un periódico de circulación general.
El requerimiento de información podrá enviarse por correo electrónico, correo regular o por el método más conveniente para la Rama Judicial. En éste se indicará que los suplidores o las suplidoras deben tomar las medidas cautelares para salvaguardar la información confidencial porque constituyen secretos de negocio o porque esté pro-tegida por legislación.
La información que se reciba de los suplidores o las suplidoras no se considerará una oferta o propuesta para negociación o adjudicación, a menos que se incluya un requerimiento de propuestas.
El Jefe o la Jefa de Compras podrá convocar una o más reuniones para intercambiar información con los su-*606plidores o las suplidoras en los casos que sea necesario sin que ello obligue de forma alguna a la Rama Judicial.
Toda la información que se reciba mediante este mecanismo no podrá divulgarse a personas no autorizadas.
(3) Precualificación de suplidores o suplidoras
El Jefe o la Jefa de Compras podrá recomendar en algunos casos de adquisición de bienes especializados, so-fisticados o complejos que se emita una invitación de pre-cualificación de suplidores o suplidoras. En esta invitación se indicará la información general sobre los bienes que se adquirirán, los requisitos que deben cumplir los suplidores o las suplidoras que interesen participar en los procedi-mientos de compra que se determine utilizar posterior-mente, los criterios que se utilizarán para la cualificación y la fecha y lugar para presentar la información.
Cuando se emita una invitación a precualificación de suplidores o suplidoras, la División de Compras evaluará la información presentada. Si el Jefe o la Jefa de Compras lo considera necesario, requerirá el asesoramiento de em-pleados o empleadas, o de funcionarios o funcionarías con el conocimiento técnico específico.
Al finalizar la evaluación, se notificará por escrito a todos los suplidores y las suplidoras que cualifiquen y tam-bién se notificará a quienes no hayan cualificado, indi-cando las razones de la descalificación.
(4) Negociación de la compra
Expirado el término para presentar una solicitud de reconsideración sin que se haya presentado, el Director Ad-ministrativo o la Directora Administrativa nombrará un Comité de Negociación y una persona que lo presida o de-legará en la Junta de Subastas el efectuar la negociación correspondiente.
La negociación se iniciará con la persona proponente *607designada en el primer lugar. Si no se llega a un acuerdo favorable, se continuará la negociación con la persona pro-ponente designada en segundo lugar y así sucesivamente. Cuando se llegue a un acuerdo favorable para la Rama Judicial, el Presidente o la Presidenta del Comité de Negocia-ción, o la Secretaria o el Secretario de la Junta de Subastas, según aplique, emitirá la notificación de adjudicación. En ambos casos, la adjudicación se notificará a las personas proponentes que participaron, al Jefe o a la Jefa de Com-pras y a la oficina o directoría peticionaria.
El Comité de Negociación o la Junta de Subastas pre-parará un informe de cada negociación efectuada con cada persona proponente seleccionada. Dichos informes forma-rán parte del expediente de la compra negociada, el cual custodiará la División de Compras.
Si no se llegara a un acuerdo con las personas propo-nentes seleccionadas, se recomendará al Director Adminis-trativo o a la Directora Administrativa la cancelación del requerimiento y la compra en mercado abierto, sujeto a la disponibilidad de fondos. En tales situaciones, el presi-dente o la presidenta del Comité de Negociación o la Secre-taria o el Secretario de la Junta de Subastas, según apli-que, notificará la cancelación.
Independientemente de la determinación final, se in-dicará en la notificación el derecho a solicitar la reconside-ración al Director Administrativo o a la Directora Adminis-trativa y el término para presentar dicha reconsideración, en conformidad con el Artículo XVIII de este Reglamento. La notificación deberá especificar, además, el derecho a so-licitar la revisión judicial y el término para ejercerlo. La determinación se enviará por correo regular.
(B) Compra negociada cuando los precios sean irrazona-bles o los términos sean onerosos en una subasta formal
En los casos en que se haya celebrado una subasta for*608mal y los precios sean irrazonablemente altos o los térmi-nos resulten onerosos para la Rama Judicial, la Junta de Subastas determinará el orden de negociación de los licita-dores y las licitadoras que concurrieron, tomando en consi-deración exclusivamente el grado en que éstos o éstas sa-tisfacen las especificaciones y los criterios establecidos en el pliego de subasta, y sin tomar en consideración los pre-cios cotizados o los términos onerosos indicados. Previa au-torización del Director Administrativo o de la Directora Ad-ministrativa, el Secretario o la Secretaria de la Junta notificará a los licitadores y a las licitadoras que se efec-tuará el procedimiento de compra negociada conforme el orden de negociación establecido y las razones para la de-signación de dicho orden. El licitador o la licitadora que no esté de acuerdo con el orden de negociación establecido po-drá solicitar una reconsideración en conformidad con el procedimiento establecido en el Artículo XVIII de este Reglamento.
Expirado el término para presentar una solicitud de re-consideración sin que se haya presentado alguna, la Junta de Subastas comenzará a negociar en conformidad con el orden establecido. Si se llega a un acuerdo favorable con cualquiera de los licitadores o las licitadoras, el Secretario o la Secretaria de la Junta de Subastas emitirá la notifica-ción de la adjudicación a los licitadores y las licitadoras que participaron, a la División de Compras y a la oficina o directoría peticionaria.
Si no se llega a un acuerdo favorable para la Rama Judicial, la Junta de Subastas recomendará al Director Adminis-trativo o a la Directora Administrativa la cancelación de la subasta y la compra en mercado abierto, sujeto a la dispo-nibilidad de fondos. En tales casos, la Secretaria o el Secre-tario de la Junta de Subastas notificará la cancelación a los licitadores o a las licitadoras que participaron, a la División de Compras y a la oficina o directoría peticionaria.

*609
Artículo XV: Arrendamientos de locales a largo plazo

(A) Aplicabilidad
Las disposiciones de este artículo aplicarán a toda solici-tud, evaluación y contratación de la Rama Judicial para arrendar un local por un término mayor de cinco años, ex-cepto los formalizados con otros organismos gubernamenta-les, los cuales no estarán sujetos a este Reglamento, sino que se regularán por las leyes generales aplicables, si alguna.
(B) Principios generales
Todo contrato que otorgue la Rama Judicial para arren-dar un local por un término mayor de cinco años se consi-derará de largo plazo y deberá someterse al procedimiento de subasta formal o requerimiento de propuestas dispuesto en este Reglamento, excepto los formalizados con otros or-ganismos gubernamentales, los cuales se regularán por las leyes generales aplicables, si alguna.
(C) Procedimiento para atender las necesidades de arrendamiento de locales a largo plazo
(1) Las necesidades de arrendamiento de locales a largo plazo de las diferentes dependencias de la Rama Judicial se analizarán, en primera instancia, por la Oficina de Administración y Conservación de Locales, quien eva-luará la necesidad presentada tomando en consideración los criterios siguientes:
(a) Evaluación de las facilidades físicas en uso
(b) Volumen y tipo de servicio que se ofrecerá en el local a arrendarse
(c) Proyección del crecimiento de los programas de trabajo, recursos humanos y necesidades de equipo
(d) Justificación de la localización del local a arrendarse en relación con los servicios que se ofrecerán
*610(e) Términos y condiciones del arrendamiento propuesto o existente, incluso el canon de arrendamiento y su razonabilidad
(f) Disponibilidad de fondos para el arrenda-miento propuesto
(g) Informe en el que se justifique que el uso para el cual se destinará el local amerita el término de duración para el cual se solicita el arrendamiento
(h) Análisis sobre alternativas de arrendamiento disponibles, si alguna, con organismos gubernamentales
(2) En aquellos casos en que la Oficina de Administra-ción y Conservación de Locales determine que existe la ne-cesidad de arrendar un local a largo plazo a un organismo no gubernamental, remitirá la petición de arrendamiento endosada para que la evalúe un comité revisor. Dicho co-mité estará compuesto por tres miembros designados por el Juez Presidente o la Jueza Presidenta o por el Director Administrativo o la Directora Administrativa, por delega-ción, de entre quienes laboran en la Rama Judicial con conocimiento en el campo de la administración pública y la gestión gubernamental. Estas personas desempeñarán sus respectivos cargos durante un término de tres años o hasta que sus sucesores sean nombrados y no percibirán remu-neración adicional por la prestación de tales servicios.
Para el desempeño adecuado de sus funciones, el co-mité revisor encomendará que se realice, si no se ha reali-zado, un “Estudio de Mercado o de Renta” o un “Estudio de Tasaciones Comparables”, lo que resulte más eficiente para la Rama Judicial, para evaluar la tarifa vigente por cáno-nes de arrendamiento en bienes inmuebles en el área pro-puesta y considerar si la necesidad de arrendamiento pre-sentada se atempera al mejor interés de la Rama Judicial. Cuando lo considere necesario, el comité revisor podrá so-licitar al Director Administrativo o a la Directora Adminis-*611trativa los servicios de quienes laboran en la Rama Judicial, o la contratación de asesores externos, en capacidad de consultores.
(3) El comité revisor rendirá un informe escrito al Director Administrativo o a la Directora Administrativa con sus conclusiones y recomendaciones sobre la petición de arrendamiento presentada. El informe incluirá recomen-dar el mecanismo de adquisición más apropiado, ya sea por subasta formal o requerimiento de propuestas, cuando se identifique una necesidad de arrendamiento de un local a largo plazo.
(4) El Director Administrativo o la Directora Adminis-trativa evaluará las peticiones de arrendamiento de locales a largo plazo conforme al trámite establecido en este ar-tículo para determinar si las autoriza y dispondrá el meca-nismo de adquisición más apropiado, ya sea por subasta formal o requerimiento de propuestas, que permita una competencia libre y justa y, a la vez, vele por los mejores intereses de la Rama Judicial.
(5) Una vez el Director Administrativo o la Directora Administrativa autorice la emisión de una subasta formal o de un requerimiento de propuestas, la Oficina de Admi-nistración y Conservación de Locales preparará los requi-sitos y las especificaciones del pliego de subasta o del re-querimiento de propuestas y los remitirá a la División de Compras.
(6) La División de Compras preparará el borrador de pliego de subasta o de requerimiento de propuestas y lo enviará a la Oficina de Administración y Conservación de Locales para su aprobación. Aprobado el borrador, el Jefe o la Jefa de Compras lo remitirá para la firma del Presidente o de la Presidenta de la Junta de Subastas,
*612(D) Procedimiento para la subasta formal o el requeri-miento de propuestas
Las subastas formales o los requerimientos de propues-tas para el arrendamiento de locales a largo plazo se regu-larán por lo dispuesto en este Reglamento para dichos me-canismos de adquisición; disponiéndose, sin embargo, que las condiciones especiales siguientes formarán parte de todo pliego de subasta o requerimiento de propuestas para este tipo de contratación:
(1) En los arrendamientos de locales con una vigencia de treinta años o más, la parte arrendadora que no sea un organismo gubernamental concederá a la Rama Judicial el derecho a adquirir la propiedad por $1 al finalizar el tér-mino del arrendamiento. En dichos casos se proveerá para que el contrato de arrendamiento pueda elevarse a escri-tura pública e inscribirse en el Registro de la Propiedad. Además, la parte arrendadora concederá el derecho de tan-teo a favor de la Rama Judicial en la venta o cesión del inmueble, así como el derecho a acelerar la compra del in-mueble mediante el pago de la cantidad aún adeudada de financiamiento, en los casos que aplique, estableciendo una compensación específica según los años ya pagados por la Rama Judicial.
(2) El pago de las contribuciones sobre la propiedad será por cuenta de la parte arrendadora y no de la Rama Judicial.
(3) En el caso de locales de nueva construcción, previo a la firma de cualquier precontrato o contrato, se acredi-tará mediante un estudio de título que la parte arrenda-dora es dueña de los terrenos donde se construirá la estructura.
(4) En el pliego de subasta o en el requerimiento de propuestas se consignarán todos los elementos que deberá considerar el o la proponente para someter su oferta o *613propuesta. Ello incluirá proveer especificaciones completas y descripciones claras de las características primordiales propias del local que se arrendará, así como las caracterís-ticas físicas, funcionales, estéticas y de calidad con que se describe el local. Sin que se entienda como una limitación, se especificará lo siguiente:
(a) La ubicación, extensión, diseño y estructura del local.
(b) Los términos y las condiciones que regirán cualquier desarrollo que se requiera para el arrendamiento del local. En casos en que los servicios pudieran requerir autorizaciones, licencias especiales, permisos y otros, debe-rán evidenciarse las mismas.
(c) Los requisitos de la reglamentación vigente y de las normas aplicables de ingeniería y seguridad.
(d) El término del contrato de arrendamiento.
(e) Las necesidades de estacionamiento.
(f) Las fianzas que se requerirán con el propósito de asegurar el cumplimiento de la oferta, propuesta u obli-gación contraída.
(E) Evaluación de las ofertas o propuestas
La evaluación de las ofertas o propuestas estará a cargo de la Junta de Subastas, quien conducirá los trámites con-forme a las disposiciones de este Reglamento. Al evaluar las ofertas o propuestas, la Junta de Subastas considerará su cumplimiento con las especificaciones, los criterios y los requerimientos establecidos y procederá con la adjudica-ción a la persona proponente o licitadora que cumple a sa-tisfacción y conveniencia de la Rama Judicial con tales es-pecificaciones, criterios y requerimientos.

Artículo XVI: Fianzas

Cuando las especificaciones de los bienes o servicios per-*614sonales que se van a adquirir lo ameriten, se podrá requerir a quienes liciten o presenten propuestas varios tipos de fian-zas para así asegurar el cumplimiento con la obligación contraída. En aquellas ocasiones en que sea requisito la prestación de fianza, esto se especificará siempre en el pliego de subasta o en el requerimiento de propuestas. La fianza se prestará a favor del Secretario o de la Secretaria de Hacienda en una de las formas siguientes: (1) cheque certificado, (2) giros postales o bancarios, o (3) fianza de se-guro expedida por una compañía de seguros autorizada por el Comisionado o la Comisionada de Seguros de Puerto Rico.
No se aceptarán fianzas por cantidades menores a las requeridas o a nombre de otra entidad que no sea el Secre-tario o la Secretaria de Hacienda. El incumplimiento con este requisito conllevará el rechazo de la oferta o pro-puesta, o la cancelación de la adjudicación.
La División de Finanzas de la Oficina de Administración de los Tribunales custodiará toda fianza.
(A) Fianza de licitación
A quienes liciten o presenten propuestas se les podrá requerir una fianza de licitación para garantizar la oferta o propuesta. El monto de la fianza no excederá de un quince por ciento del precio licitado o cotizado, a menos que se establezca otra cantidad en el pliego de subasta o en el requerimiento de propuestas. Luego de que se adjudique una subasta o propuesta y transcurran cinco días labora-bles concedidos para la solicitud de reconsideración sin que ésta se haya presentado, el Secretario o la Secretaria de la Junta de Subastas devolverá todas las fianzas de licitación prestadas, excepto la de la persona licitadora agraciada, a quien se le devolverá cuando se suscriba el contrato o se emita la orden de compra, según aplique.
Si se presenta una solicitud de reconsideración, se re-tendrán todas las fianzas de licitación hasta que se re-*615suelva esta solicitud. Una vez se le notifique al Secretario o a la Secretaria de la Junta de Subastas la determinación del Director Administrativo o de la Directora Administra-tiva, se procederá con la devolución de fianzas en con form i - dad con el párrafo anterior.
(B) Fianza de ejecución
A quien se adjudique una subasta o propuesta deberá presentar una fianza de ejecución ante la División de Com-pras no más tarde de los diez días laborables siguientes a la notificación de la adjudicación. Dicha fianza garantizará la ejecución del contrato u orden de compra, según aplique. El monto de la fianza se fijará en el pliego de subasta o en el requerimiento de propuestas. El Jefe o la Jefa de Com-pras devolverá esta fianza cuando expire el término del contrato o cuando se cumpla con la orden de compra correspondiente.
(C) Ejecución de fianzas por incumplimiento
(1) Fianza de licitación — Se podrá ejecutar la fianza de licitación si, ya expirado el término de diez días labora-bles a partir de la notificación de la adjudicación, el licita-dor agraciado o la licitadora agraciada no presenta la fianza de ejecución. Además, se podrá ejecutar si el licita-dor agraciado o la licitadora agraciada se niega a firmar el contrato dentro de los diez días laborables siguientes de habérsele citado para ello.
(2) Fianza de ejecución — Se podrá llevar a cabo la fianza de ejecución si, transcurrido el término dispuesto en el pliego de subasta o requerimiento de propuestas, la persona licitadora agraciada no entrega los bienes o no cumple sus obligaciones según contratadas. Se ejecutará la fianza para que responda por la diferencia en precio que se adjudi-que en segunda instancia o del precio que se obtenga en mercado abierto. Si la fianza no cubre dicho exceso, se recia-*616mará el balance al licitador concernido o licitadora concernida.

Artículo XVII: Impugnación al pliego de subasta o al reque-rimiento de propuestas

(A) Cualquier persona interesada en participar que no esté de acuerdo con el pliego de subasta o requerimiento de propuestas tendrá derecho a impugnarlo dentro de los tres días laborables siguientes al envío o notificación de dispo-nibilidad a los suplidores y las suplidoras.
(B) El documento de impugnación del pliego de subastas se presentará por escrito ante el Secretario o la Secretaria de la Junta de Subastas estableciendo en detalle lo obje-tado en el pliego y el fundamento para ello. Se deberá pre-sentar una copia del escrito al Jefe o a la Jefa de Compras para que paralice el proceso de subasta.
(C) El documento de impugnación del requerimiento de propuestas se presentará por escrito al Jefe o a la Jefa de Compras, estableciendo en detalle lo objetado en el reque-rimiento y el fundamento para ello. El Jefe o la Jefa de Compras someterá la impugnación ante la consideración del Comité Evaluador una vez se designe conforme el Artí-culo XIV(A)(l)(e) de este Reglamento.
En un término de cinco días laborables después de ha-berse presentado la impugnación, la Junta de Subastas o el Comité Evaluador, según aplique, tomará una de las de-terminaciones siguientes:
(1) desestimar la solicitud de impugnación y ordenar que se continúen los trámites correspondientes,
(2) enmendar el pliego de subasta o el requerimiento de propuestas y emitirlo nuevamente o
(3) cancelar la subasta o el requerimiento de propuestas.
(D) De no estar conforme con la desestimación de su *617solicitud de impugnación, la parte promovente tendrá un término de cinco días laborables para presentar una recon-sideración ante el Director Administrativo o la Directora Administrativa, según dispone el Artículo XVIII.

Artículo XVIII: Procedimiento de reconsideración ante el Director Administrativo o la Directora Administrativa

(A) Solicitud de reconsideración
Toda parte promovente podrá solicitar una reconsidera-ción ante el Director Administrativo o la Directora Admi-nistrativa cuando resulte afectada adversamente por:
(1) la adjudicación de una subasta o compra nego-ciada;
(2) la determinación de la Junta de Subastas o del Comité Evaluador sobre la impugnación del pliego de su-basta o del requerimiento de propuestas, respectivamente;
(3) el rechazo global de su oferta;
(4) la determinación sobre la aplicación del por ciento de preferencia;
(5) el orden de negociación establecido por la Junta para la compra negociada, y
(6) el orden establecido por el Comité Evaluador para la negociación de propuestas.
La solicitud de reconsideración se someterá por es-crito dentro del término de cinco días laborables a partir del archivo en autos de copia de la notificación de la deter-minación que se impugna. Si la fecha de archivo en autos de la copia de la notificación es distinta a la fecha de su depósito en el correo, el término se calculará a partir de la fecha del depósito en el correo. Si la fecha es distinta, la parte peticionaria deberá acreditar la fecha cuando se efec-tuó la notificación.
La solicitud de reconsideración deberá contener fun-*618¿lamentos claros, razonables y específicos, y estará acom-pañada de la prueba documental que sustente las alegacio-nes, en caso de que aplique. En la solicitud se especificará el número de la subasta o del requerimiento de propuestas. Además, deberá certificarse que se ha entregado copia de la reconsideración a cada una de las partes notificadas de la determinación final, al Jefe o a la Jefa de Compras y a la Junta, cuando esta última intervenga. Se rechazará de plano cualquier solicitud de reconsideración que no cumpla con los requisitos establecidos en este inciso.
La presentación de la solicitud de reconsideración pa-ralizará los procedimientos de compra de esa subasta particular o compra negociada en lo que respecta a las partidas o renglones especificados en la solicitud de reconsideración.
(B) Procedimiento de reconsideración
(1) El Director Administrativo o la Directora Adminis-trativa enviará la solicitud de reconsideración a la Oficina de Asuntos Legales para la investigación y preparación del informe correspondiente.
(2) La Junta, el Comité Evaluador o el Comité de Ne-gociación, según aplique, someterá sus comentarios ante la Oficina de Asuntos Legales en un término de diez días la-borables, contados a partir de la presentación de la solici-tud de reconsideración. Dicha oficina examinará los co-mentarios presentados, el expediente correspondiente, y cualquier otra prueba pertinente, y podrá citar las perso-nas testigos que considere necesarias.
(3) La parte promovente podrá solicitar a la Oficina de Asuntos Legales una reunión informativa para presentar la prueba indispensable para resolver la solicitud de reconsideración. Presentará su solicitud por escrito con to-dos los fundamentos que justifiquen la concesión de dicha reunión informativa. La Oficina de Asuntos Legales tendrá discreción para conceder o denegar la petición de reunión a *619base de los fundamentos expuestos en la solicitud que se presente a esos efectos.
(4) Una vez que analice toda la prueba recopilada, la Oficina de Asuntos Legales emitirá sus recomendaciones al Director Administrativo o a la Directora Administrativa.
(5) El Director Administrativo o la Directora Adminis-trativa tomará en consideración las recomendaciones y emitirá su determinación final.
(6) La Oficina de Asuntos Legales notificará la deter-minación final del Director Administrativo o de la Direc-tora Administrativa a todas las partes interesadas dentro del término de cinco días de emitida dicha determinación. En la notificación se certificará la constancia de la notifi-cación a todas las partes y se remitirá por correo regular.

Artículo XIX: Revisión judicial

Toda parte afectada adversamente por la determinación del Director Administrativo o de la Directora Administra-tiva podrá presentar un recurso de revisión ante el Tribunal de Apelaciones en un término de diez días a partir de la fecha de archivo en autos de la notificación de la determi-nación final del Director Administrativo o de la Directora Administrativa. Si la fecha de archivo en autos de la noti-ficación es distinta a la fecha de su depósito en el correo, el término se calculará a partir de la fecha del depósito en el correo. Si la fecha es distinta, la parte peticionaria deberá acreditar la fecha cuando se efectuó la notificación y noti-ficará tal acción al Director Administrativo o a la Directora Administrativa y a todas las partes con interés.
La presentación de un recurso de revisión judicial ante el Tribunal de Apelaciones no tendrá el efecto de paralizar la adjudicación de la subasta o de la determinación o el proceso, según aplique. No obstante, deberá evaluarse, como medida cautelar, la posposición de la autorización de *620un contrato o de la emisión de una orden de compra cuando así convenga a los mejores intereses de la Rama Judicial.
CUARTA PARTE: DISPOSICIONES GENERALES

Artículo XX: Examen del expediente de la subasta o de la compra negociada

El expediente de la subasta o del requerimiento de pro-puestas estará constituido por los documentos siguientes: (1) el pliego de subasta o requerimiento de propuestas con sus enmiendas, si las hay; (2) las minutas de las reuniones presubasta y de adjudicación de la Junta de Subastas o del Comité de Negociación; (3) el acta de apertura; (4) las ofer-tas o propuestas presentadas; (5) la adjudicación de la su-basta o de la compra negociada; (6) las notificaciones de adjudicación a los licitadores o las licitadoras, y (7) cual-quier otro documento que deba incluirse en virtud de este Reglamento, que se le curse a los licitadores o las licitado-ras, o que sea imprescindible para la evaluación de una subasta o un requerimiento de propuestas.
Cualquier persona particular que interese y solicite exa-minar el referido expediente lo podrá hacer después de no-tificada la determinación final de la Junta de esa subasta particular o del Comité de Negociación en el requerimiento de propuestas. En los casos en que se cancele una subasta o un requerimiento de propuestas después de efectuado el acto de apertura o la entrega de propuestas, cualquier persona particular que lo solicite podrá examinar dicho expe-diente salvo aquella información que, a juicio del Director Administrativo o Directora Administrativa, resulte privile-giada o que pueda lesionar los derechos de terceros. A tales efectos, y sin que se entienda como una enumeración taxa-tiva, no se considerarán documentos públicos, a los fines de su accesibilidad a personas licitadoras o a personas parti-culares, los documentos siguientes: (1) los documentos de trabajo o comunicaciones internas que preparan los miem-bros de la Junta de Subastas o de cualquier comité consti-*621tuido en virtud de este Reglamento, de forma individual, durante sus deliberaciones o estudios especiales y que no forman parte del expediente de la subasta o del requeri-miento de propuestas; (2) el informe de la División de Com-pras, y (3) los informes y las recomendaciones de los peri-tos asesores de la Junta de Subastas o de cualquier comité constituido en virtud de este Reglamento.
El derecho que se concede a las personas particulares estará siempre supeditado a que no se afecten los servicios que se brindan y el curso normal de los trabajos de la Junta y de la División de Compras. Para ello, será necesa-rio solicitar por escrito al Secretario o a la Secretaria de la Junta, quien hará arreglos para que un o una oficial de la Junta o de la División de Compras esté presente durante el examen de los documentos, y notificará el día y la hora convenientes.

Artículo XXI: Cancelación de subastas o de compras nego-ciadas

El Director Administrativo o la Directora Administrativa se reserva el derecho de cancelar cualquier subasta emitida o el requerimiento de propuestas, independientemente de la etapa en que se encuentre, siempre que sea antes de forma-lizar el contrato o de emitir una orden de compra.

Artículo XXII: Intervenciones fiscales

Todo documento relacionado con los procedimientos a que se refiere este Reglamento constituye información ofi-cial y estará sujeto a examen por la Oficina de Auditoría Fiscal y Operacional o por cualquier otra unidad adminis-trativa de la OAT, conforme determine el Director Admi-nistrativo o la Directora Administrativa. El Contralor de Puerto Rico examinará los documentos antes indicados conforme a su itinerario de intervenciones.
*622La División de Compras retendrá los expedientes hasta pasada una intervención del Contralor. Pasado este pe-riodo, se transferirán al Área de Administración de Docu-mentos de la Rama Judicial.

Artículo XXIII: Separabilidad

Si cualquier artículo, sección, inciso o párrafo de este Reglamento fuera declarado inconstitucional, inválido o nulo por un tribunal de jurisdicción competente, las dispo-siciones restantes del Reglamento continuarán vigentes.

Artículo XXIV: Derogación

Se derogan el Reglamento de Subastas Formales de Bie-nes y Servicios de la Rama Judicial y el Reglamento para el Arrendamiento de Locales a Largo Plazo para la Rama Judicial.
Se deroga también cualquier otra norma anterior en todo lo que sea incompatible con este Reglamento.

Artículo XXV’. Disposición transitoria

Las o los miembros de la Junta de Subastas designadas o designados al amparo del anterior Reglamento de Subas-tas Formales de Bienes y Servicios de la Rama Judicial, aquí derogado, continuarán ejerciendo las funciones de sus cargos hasta que se nombren sus sucesoras o sucesores conforme a lo establecido en este Reglamento.

Artículo XXVI: Vigencia

Este Reglamento comenzará a regir treinta días des-pués de su aprobación y aplicará a todos los procedimien-tos de adquisición que se inicien a partir de su vigencia.
*623Voto particular de conformidad emitido por el Juez Aso-ciado Señor Estrella Martínez, al cual se unen la Jueza Asociada Señora Pabón Charneco y los Jueces Asociados Señores Kolthoff Caraballo y Rivera García,
Desde el 2014, al igual que otros compañeros de este Tribunal, planteé la necesidad de atender y examinar determi-nados procesos reglamentarios de subastas de la Rama Judicial, a la luz de los señalamientos contenidos en los Informes de la Oficina del Contralor de Puerto Rico DA-12-52 y DA-12-53, relacionados con transacciones de arren-damientos de los edificios de la Oficina de Administración de los Tribunales, el Tribunal de Apelaciones y la Sala de Re-laciones de Familia y Menores de Bayamón, Igualmente, indiqué la necesidad de aumentar los mecanismos de trans-parencia y participación ciudadana en los procesos de su-bastas formales. A tales fines, desde aquel momento, pro-puse que se elaborara un nuevo Reglamento de Subastas.
Eventualmente, este Tribunal, mediante la Resolución ER-2014-03, encomendó la preparación del borrador de un nuevo Reglamento de Subastas para la Rama Judicial. Véase In re Reglamento Subastas RJ, 192 DPR 56 (2014). En ocasión de lo anterior, el Secretariado de la Conferencia Judicial y Notarial (Secretariado) presentó a este Tribunal el Proyecto de Reglamento de Subastas Formales de la Rama Judicial (Reglamento) en el 2015. Examinado el pro-yecto, según modificado, opino que la aprobación de este nuevo Reglamento representa un paso necesario hacia una mayor transparencia en el manejo del erario. Igualmente, constituye un gran avance hacia la sana administración pública. Me parece que el nuevo Reglamento cumplirá con su función de lograr una mejor utilización de los recursos del Estado, prevenir las situaciones lamentables que des-embocaron en los hallazgos de los citados informes de la *624Oficina del Contralor de Puerto Rico y evitar la pérdida millonaria de fondos públicos.
Entre esos avances reglamentarios destaco la introduc-ción de un mecanismo de participación ciudadana infor-mada y constructiva, mediante la restructuración de la composición de la Junta de Subastas con la selección inde-pendiente de un ciudadano como representante del interés público con voz y voto. El representante del interés público es un corolario de la democracia moderna, pues constituye un mecanismo de participación ciudadana. Mediante éste, se promueve una mayor transparencia gubernamental, un manejo eficiente de los recursos fiscales y una mayor fisca-lización del Gobierno. Véase A. Halachmi y M. Holzer, Citizen Participation and Performance Measurement: Operationalizing Democracy Through Better Accountability, 34 Pub. Admin. Quart. 378 (2010).
Se sabe que una sociedad verdaderamente democrática no se puede desvincular total y absolutamente de la partici-pación ciudadana. É. Fontánez Torres, El derecho a partici-par: Normas, estudios de caso y notas para una concreción, 68 (Núm. 4) Rev. C. Abo. PR 631, 636 (2007). Precisamente, la noción de la participación ciudadana surgió como res-puesta a la concepción tradicional de la administración pú-blica como materia de expertos y, posteriormente, comenzó a asociarse con otras justificaciones valorativas, tales como el pluralismo y la sociedad como entidad fiscalizadora. Íd., págs. 636-640. De modo que si consideramos los distintos fundamentos que la justifican, sería meritorio reconocer que la participación ciudadana en los procesos gubernamentales constituye un eslabón esencial en nuestra sociedad.
Cónsono con estos principios, nuestro ordenamiento jurí-dico reconoce el rol del ciudadano en el derecho administrativo. De ahí que se aprobara la vigente Ley Núm. 170 de 12 de agosto de 1988, conocida como la Ley de Procedimiento Administrativo Uniforme (LPAU), la cual con-tiene varios mecanismos de participación ciudadana. 3 *625LPRA sec. 2101 et seq. En este contexto, el profesor William Vázquez Irizarry destaca que los mecanismos de participa-ción ciudadana adoptados por la LPAU tienen tres posibles fundamentos: (1) conceden legitimidad al proceso reglamen-tario; (2) mejoran el proceso decisional, y (3) contribuyen a fiscalizar arbitrariedades potenciales. W. Vázquez Irizarry, Participación ciudadana en la reglamentación administrativa en Estados Unidos y Puerto Rico: Premisas y nuevos paradigmas, I (Núm. I) Rev. de Gestión Pública 69, 80 (2012). Estos procesos participativos son esenciales y funda-mentales en el ámbito de la reglamentación. D. Fernández, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 3ra ed., Colombia, Ed. Forum, 2013, Sec. 3.2, pág. 133.
Ahora bien, más allá del derecho Administrativo y el po-der de reglamentación que tiene la Rama Ejecutiva, según delegado por la Rama Legislativa, la participación ciuda-dana tiene que permear en toda la administración pública, pues así se fortalece la confianza entre los ciudadanos y el Estado, y se logra un mayor acceso al proceso decisional relacionado con la utilización eficiente de los recursos del Estado. Esto fomenta una mejor rendición de cuentas por parte del Gobierno. De hecho, así ha ocurrido a través de varios procesos democráticos desarrollados en distintas jurisdicciones.(1)
Por consiguiente, si reconocemos la importancia de la participación ciudadana en la administración pública, es ne-cesario concluir que el representante del interés público no debería ser una figura ajena e incompatible con la Junta de Subastas de la Rama Judicial. Según hemos expresado, las subastas gubernamentales están revestidas de un gran in-*626teres público y deben regirse por preceptos legales que pro-muevan la sana administración pública. Transporte Rodríguez v. Jta. Subastas, 194 DPR 711, 716-717 (2016); A.E.E. v. Maxon, 163 DPR 434, 438-439 (2004). Por ello, las juntas de subastas asumen una parte importante y sustancial de la administración gubernamental, puesto que los procesos que ejecutan buscan proteger el erario mediante la compra y adquisición de bienes y servicios por parte del Gobierno al mejor precio posible; así evitan el favoritismo, la corrupción, el dispendio, la dilapidación y el descuido en la contratación gubernamental. (2)
En nuestro ordenamiento jurídico, el legislador ha con-templado la figura del representante del interés público y la participación ciudadana en los procesos administrativos relacionados con el manejo de los recursos del Estado. Es decir, nuestro esquema jurídico reconoce que la participa-ción ciudadana trasciende el derecho administrativo y se adentra en la fiscalización, la administración y el manejo prudente del erario como asunto de vital importancia. Con ello, se busca fomentar la administración pública sana y prudente.
Específicamente, el Artículo 10.004 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 exige que los municipios constituyan una Junta de Subastas compuesta por cinco miembros, entre ellos un re-presentante del interés público. Ley Núm. 81-1991 (21 LPRA sec. 4504). Asimismo, recientemente se aprobó la Ley Núm. 235-2014, conocida como la Ley para Crear la Junta Revisora de Propiedad Inmueble del Estado Libre Asociado de Puerto Rico. En particular, el Artículo 3 de la Ley Núm. 235 dispone que uno de los miembros de la *627Junta Revisora debe ser un representante del interés público. 3 LPRA sec. 9163.
Como vemos, el representante del interés público no es una figura antagónica a la administración interna de la Rama Judicial; por el contrario, se trata de un mecanismo reconocido por la política pública e íntimamente relacio-nado con un sistema democrático moderno. Su inclusión dentro de la Junta de Subastas de la Rama Judicial garan-tizará un mejor manejo de los recursos del Estado y contri-buirá a la prevención de señalamientos similares a los rea-lizados por la Oficina del Contralor de Puerto Rico.
Destaco el carácter independiente en la selección de ese miembro de la Junta de Subasta. En ese sentido, reconozco el respaldo de todos los miembros de este Tribunal en dese-char la idea de que ese representante fuese nombrado por el Director de la Oficina de Administración de los Tribunales (OAT) o por el Pleno de este Tribunal. Ni lo uno ni lo otro hubiese sido lo más conveniente para el interés público.
Aunque reconozco la facultad del Pleno para reglamen-tar la composición de la Junta de Subastas, a la luz de la Sección 7 del Artículo V de la Constitución de Puerto Rico, LPRA, Tomo 1 —que le brinda al Tribunal Supremo la fa-cultad de adoptar reglas para la administración de los tribunales y delega en la Jueza Presidenta la responsabilidad de dirigir el proceso administrativo — , considero que la op-ción de consenso alcanzada logra los propósitos loables de administración pública anteriormente expuestos. Véase In re Reglamento Subastas RJ, supra, pág. 59, citando a 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico 2613 (ed. Conmemorativa 2003).
En ese sentido, me satisface que se haya superado la pregunta de ¿quién tiene el poder para qué?, y que nos concentremos en la pregunta clave de ¿qué es lo más con-veniente para fortalecer la confianza en el sistema, promo-ver la transparencia, fiscalizar a los funcionarios y promo-*628ver la participación en quienes recae verdaderamente el Poder, o sea, el Pueblo?
Considero que la designación del representante del in-terés público por parte del Pleno equivaldría o, al menos, no se distanciaría lo suficiente del "representante del Tribunal Supremo”, lo cual precisamente constituyó una de mis preocupaciones al momento de recomendar la adopción de una nueva reglamentación.
En consecuencia, opino que sirve mejor al interés pú-blico que su representante sea nombrado de forma inde-pendiente al poder nominador del Pleno o de la OAT.
En virtud de lo anterior, considero que el Reglamento constituye un paso significativo. Asimismo, la introducción de un mandato reglamentario que autorice el procedimiento de selección independiente de un representante del interés público ante la Junta de Subastas fortalece nuestra política pública de promover mecanismos de participación ciuda-dana informada y constructiva que contribuyan a fortalecer la confianza y la transparencia en la administración pública.

 Así, por ejemplo, en Argentina se fundó en 1989 Poder Ciudadano, un grupo de la sociedad civil dedicado a colaborar con Argentina para desarrollar programas de fiscalización y optimización en el área de la contratación gubernamental. En Mé-xico, se creó Fundar, otro grupo de la sociedad civil establecido para monitorear la corrupción gubernamental y la utilización impropia de fondos públicos. Para estos y otros ejemplos, véase The World Bank, Civic Engagement in Procurement: A Review of Eight International Case Studies (2012).


 Véanse: Caribbean Communications v. Pol. de P.R., 176 DPR 978, 994 (2009); Empresas Toledo v. Junta de Subastas, 168 DPR 771, 778-779 (2006); RBR Const., S.E. v. A.C., 149 DPR 836, 848-849 (1999); Hatton v. Mun. de Ponce, 134 DPR 1001, 1005-1006 (1994); Mar-Mol Co., Inc. v. Adm. Servicios Gens., 126 DPR 864, 871 (1990); Justiniano v. E.L.A., 100 DPR 334, 338 (1971).